 434DECISIONSOF NATIONALLABOR RELATIONS BOARDGeneral Service Employees Union Local No. 73, affi-liated with Service Employees International Union,AFL-CIOandA-1 Security Service Co.General Service Employees Union Local No. 73, affi-liated with Service Employees International Union,AFL-CIOandJack Moran d/b/a Moran DetectiveAgency Cases13-CC-858, 13-CP-287, and 13-CC-868June 8, 1976DECISION AND ORDEROn September 23, 1975, Administrative Law JudgeJames T Barker issued the attached Decision in thisproceeding Thereafter, the Respondent filed excep-tions and a supporting brief and the General Counselfiled a response brief in Cases 13-CC-858 and 13-CP-287 In Case 13-CC-868, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed cross-exceptions with a supportingbrief and a response briefThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order,3 as modified herein'Respondent in Cases 13-CC-858 and 13-CP-287 excepts to the Admin-istrative Law Judge's failure to grant its motion, made in its brief, to correctthe transcript at p 219, 1 10, so that it will read "40, 50 cents" instead of "4,5 cents" appearing nowWe grant Respondent's motion and the transcriptis amended accordinglyRespondent in Case 13-CC-868 excepts to the Administrative LawJudge's denial of its Motion for Summary Judgment Respondent contendsthat the Regional Director's failure to seek injunctive relief under Sec 10(1)of the Act is, as a matter of law, an admission that there was no reasonablecause to believe that an 8(b)(4) violation occurredWe do not agree Thedecision to seek a 10(1) injunction is a matter of administrative discretion fortheRegional DirectorAccordingly, we affirm the Administrative LawJudge's overruling of Respondent's motion2Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to overrule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsIn par 5 of the section entitled "Conclusions, AThe A-1 Security Casethe Administrative Law Judge apparently inadvertently erred in stating thatthe threat was articulated to Figueroa on October 29 The threat was madeduring the Figueroa-Loewenberg-Duff meeting on October 24The Administrative Law Judge inadvertently erred in the third paragraphin the section entitled (3) Loewenberg and 0 Leary converse" by attribut-ing to Figueroa the assertion that Loewenberg was raising a jurisdictionaldisputeO'Leary, not Figueroa, made this remarkIn the first paragraph of sec III, B, 2, c, case entitled "The December 16letter," the Administrative Law Judge inadvertently erred in stating "later in the day a messenger delivered a letter'The letter was sent onDecember 16 and not December 14, the day referred to in the phrase "laterin the day "3Respondent excepts to the breadth of the Order At the hearing, theGeneral Counsel introduced into the record a copy of a recent decision bythe Board in an unrelated case, finding Respondent in violation of SecWe adopt the Administrative Law Judge's conclu-sion that in threatening to picket A-1 Security Ser-vice Co, hereinafter A-1 Security, Respondent had arecognitional objectFurther, we find that Section8(b)(7)(C) of the Act proscribes a threat to picketwhere the union cannot be certified as collective-bar-gaining representative because it admits into mem-bership both guards and nonguardsIn October 1974, A-1 Security was awarded a con-tract to provide guard services at five locations ofIllinoisBell Telephone Company On October 24,1974, following the receipt of complaints from un-specified guard companies that A-1 Security waspaying substandard wages, David Loewenberg, a la-bor attorney and Respondent's representative, andCharles Duff, another representative, visited AlfredFigueroa, A-1 Security's president At the meeting,Loewenberg handed Figueroa two copies of the"Blue Book" contract in effect between Respondentand a local guard agency associationWhen Figue-roa informed Loewenberg that he already had a con-tract with the Independent Guards and Watchmen ofAmerica, Loewenberg reacted sharply and askedwhy Figueroa had not told him of this during anearlier telephone conversationLoewenberg thenasked Figueroa about the benefits A-1 Security of-fered its employees and, as Figueroa responded,Loewenberg and Duff compared A-1 Security's ben-efitswith those contained in the "Blue Book" con-tractThe discussion revealed that A-1 Security paidits guards starting salaries of $2 40 to $2 60 an hour,progressing up to a maximum of $2 80 an hour ascompared to the "Blue Book" contract's startinghourly rate of $2 45 proceeding upward to $2 65Sick leave, vacation, travel allowance, uniform al-lowance, and health and medical plans were also dis-cussedAccording to Figueroa's credited testimony,financial costs and differentials between his contractand the "Blue Book" were mentioned with respect tosome, but not all, of these benefits In discussing thecontract grievance procedure, Duff informed Figue-roa that A-1 Security need not be bound by the"Blue Book's" formal grievance procedure so longas A-1 Security had a grievance procedure coveringits employeesAt the October 24 meeting, Loewenberg also ex-plained to Figueroa that if A-1 Security signed with8(b)(7)(C) and 8(b)(4)(i) and (n)(B) of the Act Respondent had voluntarilycomplied with the Administrative Law Judge's recommended Order in thatcaseOn the basis of the prior case and the violations found herein, theAdministrative Law Judge issued a broad cease-and-desist order In ourjudgment, the evidence submitted does not establish a `proclivity" on thepart of Respondent to violate the Act, and, accordingly, we do not believe abroad order is warrantedPlumbers and Pipe Fitters Local Union 142, affiliat-ed with United Association of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada AFL-CIO(CrossCon-struction Co, Inc),169 NLRB 840 (1968)224 NLRB No 43 GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73435Respondent it would be the only Latin guardserviceassociatedwith Respondent As such, Loewenbergstated that Respondent would help A-1 Security'sbusinessgrowth byreferringA-1 Security to othercompaniesrequesting guard servicesOn the otherhand, absent suchan agreement,Respondent wouldmake efforts to restrict A-1 Security's expansion, asitpurportedly had successfully done to other Chica-go area guardagencieswhose employees are repre-sented by the Independent Guards and Watchmen ofAmericaAt the close of the meeting, Loewenberg statedthat whether A-1 Security signed a contract with Re-spondent was not of principal importance Instead,he stated that A-1 Security's adherenceto area stan-dards, as established in the "Blue Book" contract,was of primary importance Loewenberg then re-quested that Figueroa notify him before beginningon the Illinois Bell Telephone job so that he wouldknow how to proceed with regard to A-1 SecurityPrior to talking with Figueroa, Loewenberg hadconversed by telephone with Timothy O'Leary of Il-linoisBell about a minority guard service that hadrecently been awarded a contract with Illinois BellIn that conversation, Loewenberg statedseveraltimes that the guard service was nonunion, pointingout that it did not have a contract with RespondentO'Leary responded that he thought the newly con-tracted guard service was union because Illinois Bellalways investigated the union status of its contrac-torsFollowing the Loewenberg-Figueroa meeting,Loewenberg again contacted O'Leary to inform himthat A-1 Security was substandard and to inquire atwhich IllinoisBell facilitiesA-1 Security would beworking Both in this conversation, and in a subse-quent one with Illinois Bell's labor relations attorney,Steven Schulson, Loewenberg stated that Respon-dent intended to engage in area standards picketingofA-1 Security if it paid substandard wages andbenefitsOn November 6, 1974, Loewenberg wrote Figue-roa requesting specific information concerning A-1Security's wages and benefits The letter disavowedany interest in executing a contract with the Compa-ny and stated that Respondent would engage in pick-eting if A-1 Security did not meet the prevailing areastandards established in Respondent's "Blue Book"contractNo picketing has occurredWe find that, on the basis of the evidence taken asa whole, in threatening to picket A-1 Security, Re-spondent was motivated by a proscribed recogni-tional objectWe base our findings on the following(1)Loewenberg's repeated referral, during his con-versation with O'Leary, to A-1 Security's lack of as-sociation with Respondent, (2) Loewenberg's intem-perate reaction to Figueroa's statement that A-1 Se-curity had a contract with another union, (3) the un-solicited presentation of Respondent's "Blue Book"contract to Figueroa, (4) Loewenberg's attempt topersuade Figueroa of the benefits of affiliation withRespondent, (5) the discussion of noneconomicitems, i e , the grievance procedure at the October 24meeting, and (6) Loewenberg's threat that, if A-1Security did not sign an agreement with Respondent,Respondent would attempt to restrict A-1 Security'sbusiness opportunities 4Moreover, the Administrative Law Judge conclud-ed, and we so find, that at the times it threatened topicket Respondent lacked sufficient independent in-formation to determine that A-1 Security actuallypaid substandard wages and benefits Loewenbergadmitted that prior to meeting with Figueroa he hadno knowledge of A-1 Security's wage and benefitpackageDuring that meeting, Loewenberg learnedthatA-1 Security's starting wage rates were higherthan both the "Blue Book" requirements and the In-dependent Union's normal starting rate In spite ofthis,Respondent claims that, on the basis of review-ing the cost factors and submitted bids of the com-plaining unspecified guard companies, it determinedthat A-1 Security was substandardWhile Member Fanning in his dissent correctlycharacterizes Board law as not uniformly requiringdirect communication with an employer to determinethat it is substandard, the Board has found that aunion can conclude that an employer has a substan-dard economic package only where there are ade-quate, reasonably reliable, external sources to sub-stantiate the union's conclusion 5 No such reliableindependent sources were used by Respondent here4 SeeN L R B v United Brotherhood of Carpenters and Joiners of America,Local 745 AFL-CIO [James Glover, Ltd],450 F2d 1255 (CA 9, 1971),Local Joint Executive Board, Bartenders and Culinary Workers of Las Vegasand Vicinity Subordinate to the Hotel Restaurant Employees and BartendersInternational Union AFL-CIO et al (Holiday Inns of America, Inc),169NLRB 683 (1968)5 The information in both cases relied upon by Member Fanning wasmore substantially based than is Respondents figures which are allegedlyderived from unreliable predictions based upon other unknown companies'cost factors and bidsInPlumbers Local Union No 68, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the United States andCanada AFL-CIO (Bexar Plumbing Company Inc)220 NLRB 157 (1975),the Board adopted the Administrative Law Judge's finding that the requisiteunion knowledge of the employer's substandard wages was derived from (1)jobsite visits and discussions with employees, and (2) the union's belief thatthe employer continued to provide wages and benefits pursuant to an oldsubstandard contract which the employer insisted had current applicationInSteamfitters Local Union No 614 United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the United States andCanada AFL-CIO (Trumbo Welding and Fabricating Company),199 NLRB1026 (1972),the union obtained the information from wage reports for dif-ferent crafts surveys taken by private companies, Department of Laborreports and common knowledge within the industry that the union withwhich the employer had a contract was substandard 436DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's information supposedly was that of thelabor costs and bids of unspecified complainingguard companies whose employees were representedby Respondent In contrast, the specific data givenRespondent by A-1 Security on October 24 morethan rebuttedRespondent's sketchy facts, andproved to any reasonable person that A-1 Securitywas not a substandard employerThus, on the basis of the foregoing, we find thatRespondent's threat to picket was made for a recog-nitional objectWe further find that Respondent's threat to picketA-1 Security is a violation of Section 8(b)(7)(C)While the legislative history does not specifically ad-dress the issue of whether a threat to picket is encom-passed within the proscriptions of Section 8(b)(7)(C),it clearly expresses a congressional intent to prohibitboth threats to picket and actual picketing as ameans of accomplishing the proscribed recognitionalobjectThe inclusion of the language-"picket, orcause to be picketed, or threaten to picket or cause tobe picketed"-in each of the proposed amendmentsto the Act indicates such intent 6 During the debateand consideration of these amendments, the legisla-tors spoke of picketing in the general sense,' whichmust be taken as encompassing the entire phraseeventually included in the statuteCongress' purpose in enacting Section 8(b)(7) wasto prevent a labor organization from coercing an em-ployer into recognizing it as collective-bargainingrepresentativewithout regard to employee prefer-ence, and Congress recognized both picketing andthe threats to picket as the evils to be proscribed Inreaching our decisions, we are guided both by thecongressional description of the problem, and by itsexpressed intent to alleviate itIt is our view that Section 8(b)(7)(C) must be readin conjunction with the beginning language of Sec-tion 8(b)(7)Part (C) is no more independent of thelanguageof 8(b)(7) than are parts (A) and (B) Ac-cordingly, we construe the words, "such picketing,"in Section 8(b)(7)(C) as referring to the particularlanguage of the initial paragraph of the section, andincorporating by reference "picket, or cause to bepicketed, or threaten to picket or cause to be picket-ed " Only if the language means what we have setforth, will Section 8(b)(7)(C) accomplish the congres-sionalobjective 86 See 105 Cong Rec S 748 (1959), 105 Cong Rec S 1387 (1959), 105Cong Rec H 8400 (1959)7 See105 Cong Rec 15900 (daily ed, August 28, 1959) (remarks of Sena-tor Kennedy), 105 Cong Rec 16398 (daily ed, September 3, 1959) (remarksof SenatorMorse), 105 Cong Rec 13877 (daily ed, August 5, 1959) (re-marks of Representatives Landrum and Edmonson)8A threat continues in effect until it is retracted Thus, a threat to picketfor a proscribed object is operative until such time as the union clearlyClearly, under Section 9(b)(3), Respondent hereinis ineligible to be certified as collective-bargainingrepresentative of A-1 Security's employees because itadmits both guard and nonguard employees to mem-bership, and any petition for an election filed by Re-spondent would therefore be dismissed Further-more, under Board law any recognitional picketingof A-1 Security that Respondent might engage in, forwhatever duration, would be a violation of Section8(b)(7)(C) 9 Only finding that both picketing and thethreat to picket serve the same proscribed object willmeet with the statutory language and the congres-sional intent expressed thereinAccordingly, we affirm the Administrative LawJudge's finding that Respondent violated Section8(b)(7)(C) by its threats to picket A-1 Security for arecognitional objectionORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Gen-eral Service Employees Union Local No 73, affiliat-ed with Service Employees International Union,AFL-CIO, Chicago,Illinois, itsofficers,agents, andrepresentatives, shall take theaction setforth in thesaid recommended Order,as somodified1Substitute the following for paragraph 1"ICease and desist from threatening to picketA-1 Security Service Co where an object thereof isto force or require A-1 Security Service Co to recog-nize or bargain with Respondent as therepresenta-tive of A-1's guards, or forcing or requiring employ-eesofA-1 to select Respondent as theircollective-bargaining agent,when Respondent hasnot been certified as the representative of such em-ployees and cannot be certified by virtue of the pro-vision of Section 9(b)(3) of the Act "2 Substitute the attached notice for that of theAdministrative Law Judgeindicatesthat it nolonger intends to pursue the threatened picketing Ourtask in a threatto picketsituation is analogous to that in circumstances ofactual picketing since in both cases we assess the reasonableness of theperiod oftime duringwhich thethreat remains outstandingWith picketing,the periodof activityruns from the establishmentof the picketline until itsabandonment,with threats to picket,the applicable period runs from thedate the threat is made untilthe date it is retractedSo viewed,our holdingimposes no greater proscriptions against the threat to picket than are pres-ently applicableto actual picketingvDrivers,Chauffeurs,Warehousemenand Helpers,Local UnionNo 71 affi-hated with International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpersof America (Wells Fargo Armored Service Corporation), 221NLRB 1240 (1975),Drivers,Chauffeurs & Helpers Local Union 639 affiliatedwith International Brotherhoodof Teamsters, ChauffeursWarehousemen andHelpers of America (Dunbar Armored Express Inc),211 NLRB 687 (1974) GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73437CHAIRMAN MURPHY, concurring in part and dissent-ing in partIcannot agree with the holding of the majorityopinion herein that by threatening to picket to obtainrecognition as representative of a group of employeesa labor organization violates Section 8(b)(7)(C) Thisissue appears to be one of first impression, as re-search has disclosed no decision so holding All casesof which I am aware have involved actual picketingfor a period of time found to be unreasonable Yetthe majority of the Board adopts the AdministrativeLaw Judge's finding that "it is an unfair labor prac-tice under Section 8(b)(7)(C) of the Act for a labororganization to threaten to picket any employerwhere an object thereof is forcing or requiring anemployer to recognize or bargain with the labor orga-nization as the representative of his employees" 10 The Administrative Law Judge also states"Threats to picket for a proscribed object are viola-tive of Section 8(b)(7) of the Act and it is not essen-tial that the threatened picketing be carried outUnit-ed Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local No 639 (American Modulars Corpo-ration),203 NLRB 1112 " 11 But the cited case in-volved only alleged 8(b)(4)(B) violations and con-tains no discussion of Section 8(b)(7), further, whileit is conceded that by its explicit terms a threat topicket may violate Section 8(b)(7)(A) and (B), thatdoes not dispose of the issue presented here, i e ,whether the same is true with respect to Section8(b)(7)(C)Reading Section 8(b)(7)(C) in its entirety, i e, theintroductory paragraph and subsection (C) itself,demonstrates the error of the majority's holdingThus, the relevant portions of the provision in fullare(b) It shall be an unfair labor practice for alabor organization or its agents-(7) tothreaten or picket(C) where such picketing has been conductedwithout a petition under section 9(c) being filedwithin a reasonable period of time not to exceedthirty days from the commencement of suchpicketingIn contrast, the relevant language of subsections (A)and (B) of Section 8(b)(7) clearly states, when read infull, that(b) It shall be an unfair labor practice for alabor organization or its agents-(7) to picketor threaten to picket(A) where the employer has lawfully recog-nizedany other labor organization(B) where within the preceding twelve monthsa valid election under section 9(c)has beenconductedThis comparison demonstrates clearly that Congresswas limiting the proscription of subsection (C) to ac-tual picketing, otherwise there would have been noneed for Congress to include in subsection (C) theintroductory words "where such picketing has beenconducted " 12 The rationale of my colleagues forfinding to the contrary is singularly illogical and un-persuasive Congress well knew that the introductorywords were unnecessary and it is a maxim of statuto-ry construction that none of the language should bedisregarded and all terms should be given their usualand ordinary meaning and signification except wherethe lawmaking body has indicated that the languageis not so used 13 There is no such indication with re-spect to subsection (C)For the above reasons, I am persuaded that a vio-lation of Section 8(b)(7)(C) may be predicated solelyon actual picketing with a proscribed object for morethan a reasonable period Since no picketing hasbeen shown to have occurred here,14 and inasmuch asI agree with my colleagues in adopting the Adminis-trative Law Judge's recommendation to dismiss thecomplaint insofar as it alleged violations of Section8(b)(4)(B), I would dismiss the complaint in its en-tiretyMEMBER FANNING, dissentingUnlikemy colleagues, I conclude that Re-spondent's assertions that it might picket certainlocations where Charging Party A-1 Security ServiceCo, herein A-1, would be working did not violateSection 8(b)(7)(C) of the Act because I find that thepicketing which Respondent indicated it might un-dertake would have been protected primary areastandardspicketing,notviolativeofSection8(b)(7)(C) of the ActMoreover, even were I to agreewith my colleagues that the picketing which Respon-12The unacceptability of the majority view is apparent from the logicaldifficulty of appl)ing the concept of a threat to picket continuing for "areasonable period of time not to exceed thirty days"Must a threat berenewed each day in order to continue for `a reasonable period" or does itcontinue unless and until specifically retracted? Or does the continuancedepend on the nature or degree of severity of the threat? It is obvious that asa result of the majority holding in this case the proscriptions of Sec8(b)(7)(C)are much more severe as to speech than as to actual economicaction,a result which I cannot believe Congress intended To say that athreat continues until withdrawn demonstrates the more severe nature ofsuch a violation as compared with actual picketing,for picketing continuesonly each day it is actually repeated whereas a threat would continue with-out renewal under the approach of the majority13Carter v Division of Water,City ofYoungstown,146 Ohio St 203 65 NE2d 63 (1946)10ALJD,section entitledConclusions," first paragraph underA The14 Inasmuch as I would dismiss the complaint in the absence of actualA-1 Security Case "picketing by the Respondent Union, I find in unnecessary to consider and11Ibid,last sentence of par 9 of same section,same headingdetermine the Respondents objective in this case 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent indicated it might take against A-i was recogni-tional rather than area standards picketing, I wouldstill find no violation in Respondent's assertions con-cerning the possibility of picketing because I readSection 8(b)(7)(C) as solely prohibiting, in appropri-ate circumstances, "pick eting" for a recognitional ororganizational object as opposed to the "threat," ashere, to undertake such picketing I would thereforereverse the Administrative Law Judge's 8(b)(7)(C)finding 15With respect to the area standards nature of thepicketing which Respondent indicated it might takeagainst A-1, I note the following factsIn early October 1974,16 A-1 won a contract fromIllinois Bell Telephone Company, herein Illinois Bell,to provide guard services for Illinois Bell at five of itslocations, beginning on November 1 17 Before A-1commenced working for Illinois Bell under its newcontract, however, it was contacted by, and met, onOctober 24, with representatives of Respondent, in-cluding attorney David Loewenberg As the Admin-istrativeLaw Judge himself found, Loewenberg,prior to this meeting, had received complaints fromvarious sources that A-1 was undercutting firms sig-natory to a collective-bargaining agreement whichRespondent had with area employers 18During the meeting of October 24, Respondent'srepresentatives indicated at various stages to A-1'spresident, Albert Figueroa, Jr, that they were thereto discuss the wages and benefits A-1 was providingits employees and that they were approaching A-1 atthis time because A-1 was then obtaining accountswhich had caused other guard companies of the As-sociation to insist that Respondent bring A-1 in linewith the terms of Respondent's contract with the As-sociation In fact, the parties discussed the Associa-tion contract at length and while, at times, there wascertaindiscussionofnoneconomic terms,Re-spondent's representatives also asked Figueroa tocompare numerous of his economic benefits withthose of the Association contract It is true that at themeeting Respondent's representatives may have indi-cated the advantages of the Association contract andeven of representation by Respondent 19 However,Loewenberg, in closing the meeting, indicated to Fl-15 I would affirm the Administrative Law Judge's finding that Respon-dent did not violate Sec 8(b)(4)(B)of the Act in the case involving MoranDetective Agency and,in the absence of exceptions,would also affirm thatsimilar finding in the caseinvolving A-116All dates are 1974 unless otherwise noted17A-1 earlier had secured a contract at another of Illinois Bell's locations18Respondent has a contract with the members of Associated Guard andPatrol Agencies,herein the Association,and the standards maintained byRespondent in that contract are essentially the standards that cover about901percent of the guards in the areain which A-1operatesA-1 then had a collective-bargaining agreement with IndependentGuards and Watchmen of America, herein the Independentgueroa that it was not of principal importance to himwhether A-1 executed a contract with Respondentand, when Loewenberg indicated that Respondentmight picket A-1 if it began its work for Illinois Bellon November 1, he did so only on the condition thatA-1 would not then be meeting the standards of theAssociation contract, which, it is not denied, set thearea's standardsAfter this meeting with Figueroa, and consistentwith its area standards objective, Respondent, on Oc-tober 29, by its representative, Loewenberg, thenspoke with Illinois Bell Representative O'Leary 20 Inthe course of this conversation, Loewenberg stressedthat A-1 did not meet area standards in wages andbenefits, expressed concern that a public utility com-pany like Illinois Bell would permit the payment ofsubstandard wages, wondered if the agreement be-tween A-1 and the Independent was not, in fact, a"sweetheart contract", and, when told that IllinoisBellwas trying to give business to minority firmssuch as A-1, indicated that he could supply IllinoisBell with a list of minority firms that did comply witharea standards 21On November 1, A-1 began providing guard serv-ices for Illinois Bell at the five locations, but Respon-dent did not then picket A-1 Instead, on November6, it sent a letter to A-1 in which it reiterated that ithad no desire to execute a contract with A-1 but thatitdid want A-1 to provide its employees with bene-fitswhich met prevailing standards It indicated that,as a result of its representatives' conversation withA-1 on October 24, it knew A-1 was not paying theprevailing area benefitsHowever, to insure that"there [might] be no misunderstanding about thismatter," Respondent requested that A-1 supply itwith a listed grouping of wages and benefits whichRespondent would then compare with its area con-tractIfA-1's benefitsmet the standards inRespondent's area contract, Respondent promised totake no further action against A-1 If the benefits didnot measure up to those of the area contract, howev-er,Respondent indicated that it would commencepicketingA-1 at those locations where its guardswere workingWhileRespondent indicatedin its letter thatshoulditreceive no response within 1 week it would20Loewenberg had initially spoken with O'Learypriortoengagingin theOctober 24 conversation with Figueroa21The gist of the argument Loewenberg made to 0 Leary was also madeby Loewenbergto Illinois BellattorneySchulson who called Loewenbergafter the former had talked with O'Leary In his conversation with O'LearyLoewenberg had sought those locations at which A-Iwould be working forIllinois Bell so that Respondent would picket only at those locations shouldA-1 not comply with the negotiated area standards O'Leary had then con-tacted Schulson,who cautioned Loewenberg against undertaking any pick-etingLoewenberg insisted, however,that any picketing against A-]wouldbe for the area standards objective Respondent was pursuing and wouldthus be fully legal GENERALSERVICE EMPLOYEESUNION LOCALNO 73439begin picketing, Respondent has never picketed A-1,although A-1 did not respond to Respondent's letterThe Administrative Law Judge concluded that Re-spondent, by its representative, Loewenberg, in itsOctober 24 meeting with A-I Representative Figue-roa and in the November 6 letter it sent to A-1,threatened to picket A-1 for a recognitional object inviolation of Section 8(b)(7)(C) of the ActWhile Itreat, below, the issue of the "threat" to picket vis-a-visany actual picketing, I conclude that Re-spondent's objective in its indicated picketing wasfor an area standards purpose not in violation of theActIt is undenied that Respondent had contracts withthe bulk of the guard service employers in the areaThus, it was clearly to Respondent's advantage toinsure that any employers, such as A-1, not undercontract with it, at least provided benefits the equalof those Respondent had secured from other areaemployers 22 To that end, Respondent had knowl-edge of other employers' complaints, that A-1 wasundercutting them, before Respondent met with A-1on October 24 I thus find Respondent had sufficientinformation to trigger that October 24 meeting atwhich Respondent ascertained first hand the differ-ence between those wages and benefits A-1 was pay-ing and those Respondent had negotiated 23 Respon-dent thus had sufficient knowledge of A-1's benefitscale at those times it threatened to picket A-1 24I am also persuaded that Respondent did projectan area standards objective in its dealings with A-122 In upholding picketing for an area standards purpose, the Board hasstated that a union"has a legitimate interest apart from organization orrecognition that employers meet prevailing payscales and employee bene-fits,for otherwise employers paying less than the prevailingwagescalewould ultimately undermine the area standards" LocalUnionNo 741 United Associationof Journeymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada AFL-CIO (KeithRiggsPlumbingand Heating Contractor),137 NLRB 1125, 1126 (1962)23While Figueroa may have indicated at the meeting a starting wagepossibly higher than that in the Association contract, Loewenberg also dis-covered at the meetingthatA-1had its contract with the Independentwhose starting scale was,in fact,lower than that provided in the Associationcontract24While the Administrative Law Judge appears to stress that Respondenthad not taken sufficient steps to ascertain from A-1,whether its employ-ment benefits did not meet the area standards, the Board has found in othercases that direct communication with the allegedly below-standards em-ployeris not a prerequisite where a union possesses a reasonable amount ofinformation of that employer's below area standardsPlumbers Local UnionNo 68, United Association of Journeyman and Apprentices of the Plumbingand Pipefitting Industry of the UnitedStates andCanada AFL-CIO (BexarPlumbing Company, Inc),220 NLRB 157 (1975),Steamfitters Local UnionNo 614, United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada AFL-CIO (TrumboWelding and Fabricating Company),199 NLRB 1026 (1972) In this caseRespondent did directly communicate with A-1 and ascertained its ratesContrary to the majority's contention, the only factthe Board relied on inBexar Plumbingin finding union knowledge of an employers substandardwages was a union's representative s jobsite discussion of those wages withan employee and, as noted, here the Union held direct discussion with A-1,theemployerinvolvedWhile certain of Loewenberg's statementsto Figue-roa during the October 24 meeting could be con-strued as seeking other than an area standards objec-tive, I believe that the evidence viewed as a wholedemonstrates that, while Loewenberg would havebeen most happy to have A-1 sign a contract, if pos-sible, with Respondent, that issue was separate fromthe threat to picket A-1 25 First, and foremost, Loew-enberg desired that A-1 meet negotiated area stan-dards and continually notified A-1 of that objectiveWere that objective accomplished, there would havebeen no need for picketing and, since the objectivecould have been accomplished without A-1's recog-nizing and signing a contract with Respondent, Iconclude Respondent's indications to A-1 that A-1might be picketed did not violate Section 8(b)(7)(C)of the Act 26Moreover, as indicated above, were it establishedthatRespondent's threats to picket were, in fact, insupport of a recognitional objective, I would still findno violation of Section 8(b)(7)(C) in the threats as Ido not believe that Section 8(b)(7)(C) prohibitsthreats to picket but only actual picketing in the cir-cumstancesdescribedIhave set out the pertinent provisions of Section8(b)(7)(A), (B), and (C) below 27 From a reading ofSection 8(b)(7) without regard to subsections (A),(B), and(C), it would appear that that section forbids25While theBoard is notbound bya union's self-serving declarations, Ihave considered,in so concluding,Loewenberg's insistent declarations toIllinois Bell officialsthat A-1was not meeting area standards and would bepicketed for that reasonCfUnited Brotherhood of Carpenters and Joiners ofAmerica,Local 480, AFL-CIO (National MillDesigns,Inc),209 NLRB 921,922 fn 11 (1974)26While in his first conversation with Illinois Bell RepresentativeO'Leary,Loewenberg referred toA-1's supposed "non-union'status, suchremark must be weighedwith the totalityof the evidence presented and maynot be inconsistent with an area standards object See,e gLocal 107,Inter-nationalHod Carriers,Building and Common Laborers'Unionof America,AFL-CIO(Texarkana ConstructionCompany),138 NLRB102 (1962)n Sec 8(b)(7)(A), (B), and (C) provide,in pertinent part(b) It shall bean unfairlabor practicefor a labor organization or itsagents-(7) to picketor causeto be picketed,or threatento picketor cause tobe picketedany employer where an objectthereof is forcing or requir-ing an employer to recognize or bargain with a labor organization asthe representativeof his employees,or forcing or requiring the employ-ees of an employer to accept or select such labor organization as theircollective bargaining representative,unless such labor organization iscurrentlycertified as the representative of such employees(A) where theemployer has lawfully recognized in accordance withthis Act any otherlabor organization and a question concerning repre-sentationmay not appropriatelybe raised under section 9(c) of thisAct,(B) where within the preceding twelve months a valid election undersection 9(c) of this Acthas been conducted, or(C) wheresuch picketing has been conducted without a petition un-der section 9(c) being filed within a reasonable period of time not toexceed thirty daysfrom the commencement of such picketingProveded,That whensuch a petition has been filed the Board shall forthwith,without regardto the provisionsof section 9(c)(1) or the absence of ashowing of a substantial interest on the part of the labor oganization,direct an election in such unit as the Board finds to be appropriate andshall certifythe results thereof 440DECISIONSOF NATIONALLABOR RELATIONS BOARDa union not only "to picket" but also to "threaten topicket" an employer for recognitional or organiza-tional purposes when that union is not the currentlycertified representative of the employees picketedBut, of course, Section 8(b)(7)'s proscriptions are, infact, limited to those three particular situations thendescribed in subsections (A), (B), and (C) of Section8(b)(7)In the first two of these subsections, (A) and (B),the terms "to picket" and "to threaten to picket" arenot repeated from the general Section 8(b)(7) andthus both of those terms' applicability in subsections(A) and (B) must clearly be assumed from the gener-al provision above Thus in the particular situationssubsections (A) and (B) describe, both recognitionaland organizational picketingandthe threat to engagein such picketing, are violations of the Act, but theyare violations only with respect to the situation de-fined, that is to say, subsection (A) is violated by athreat to picket or picketing when a question con-cerning representationmay not appropriately beraised, and (B) is violated when such threat to picketor picketing occurs within 12 months of a valid elec-tion conducted under Section 9(c)Section 8(b)(7)(C), however, not only limits thegeneral applicability of Section 8(b)(7) to the particu-lar situation described, as subsections (A) and (B), intheir turn, also do, but subsection (C) also narrowstheactivityproscribed in that particular situationFor, unlike subsections (A) and (B), which have noreference to a particular activity or activities pro-scribed and which are thus governed in that respectby generalSection8(b)(7), subsection (C) of Section8(b)(7) specifically proscribes only "picketing," in thecircumstances set forth, and does not prohibit threatsto picket Thus, a threat to picket does not fallper sewithin the proscription of this subsection and, ac-cordingly, does not constitute a violation of Section8(b)(7)(C) of the Act 28Further, subsection (C) varies from the two pre-ceding subsections because subsection (C) proscribesonly that picketing where a petition is not filed with-in a reasonable period of time, up to 30 days fromthe picketing's startHence, unlike subsections (A)and (B), where the picketing involved is unlawfulfrom the start, under subsection (C) organizational orrecognitional picketing of a reasonable duration ispermitted and if the Union achieves representative2sUnited Mine Workers of America District 12 (Truax Traer Coal Company, et al),177 NLRB 213 217 (1969)Of course,a threat to picket for a recognitionalobject mightbe consid-ered in identifying the character of any activities including picketing whichwere subsequently carried out in implementing the threatSee e gUnitedMineWorkers of America,District12,177 NLRBat 217 Buthere,wherethere was in fact no picketing the threat to engage in same standing alone,is not a violationof the Actunder Sec8(b)(7)(C)status and the partiessigna contract during that pe-riod, as a result of the picketing, the Board wouldhonor that agreement Accordingly, if short-term rec-ognitional or organizational picketing is ordinarilypermissible under subsection (C), then the simplethreat to engage in that picketing, without ever doingso, is permissible also 29In sum then, I find the picketing which Respon-dent intimated it might undertake against A-1 waslawful area standards picketing but, even were I toconclude that Respondent threatened to picket A-1for a recognitional object, I would find that such ac-tion did not violate Section 8(b)(7)(C) of the Act29I realize the majority response to this argument(based onDriversChauffeurs & Helpers Local Union 639 affiliatedwithInternational Brotherhood of Teamsters, ChauffeursWarehousemenand Helpers of America (Dunbar Armored Express,Inc),211 NLRB 687 (1974),is that,since Respondentadmits nonguards into its membership,it could never file a petition underSec 9(c)(1), therebyraising a question concerning representation in theguard unit,and that since Respondent could not do so it could never becertified in that unit,leading to the conclusion that any picketing,or seem-ing threat to picket,that it undertook here was instantly violative of Sec8(b)(7)(C)As I have stated, however, in my dissent inDrivers,Chauffeurs,Warehousemen and Helpers,Local UnionNo 71 affiliatedwith InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(Wells Fargo Armored Service Corporation)221 NLRB 1240 (1975), Sec8(b)(7)(C),itself,provides for an expedited election"without regard to theprovisions of Section 9(c)(1)" and thus without regard to whether the peti-tion would raise a question concerning representation Since an electioncould be held here,albeit not one resulting in a certification,picketing, orthe threat to picket here,was not impermissibleMoreover,the second pro-viso to Sec8(b)(7)(C)permits picketing"for the purpose of truthfully advis-ing the public(including consumers)that an employer does not employmembers of,or have a contract with a labor organizationSuchpicketing necessarily has a recognitional or organizationalobjectChefs,Cooks PastryCooksand Assistants Local 89, Hotel and Restaurant EmployeesUnion, AFL-CIO et al (Stork Restaurant, Inc),135 NLRB 1173 (1962),Retail Store EmployeesUnion, Local No 428 Retail Clerks InternationalAssociationAFL-CIO (Martino s Complete Home Furnishings),141NLRB503 (1963),but does not trigger the election provisions of the first proviso tothe sectionIbidThus a threat toengage in recognitional picketing cannotbe presumed a threat to engage in the sort of picketing Sec 8(b)(7)(C) isdesigned to bring to an end either through certification or application of theprovisions of Sec 8(b)(7)(B)APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten A-1 Security ServiceCo with picketing at locations where guardservices are being provided, where an object ofthe picketing is to force or require A-1 to recog-nize or bargain with Local 73 as the representa-tive of its guard employees, or forcing or requir-ing the employees of A-1 to select Local 73 astheir collective-bargaining agent, when Local 73has not been designated by employees as theirbargaining representative, or when Local 73 has GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73441not been certified by the National Labor Rela-tions Board as the representative of such em-ployees and cannot be certified by virtue of theprovisions of Section 9(b)(3) of the National La-bor Relations ActGENERAL SERVICE EMPLOYEES UNION LOCALNo 73, AFFILIATED WITH SERVICE EMPLOYEESINTERNATIONAL UNION, AFL-CIODECISIONSTATEMENT OF THE CASEJAMES T BARKER, Administrative Law Judge This mat-ter came on for hearing at Chicago, Illinois, on May 7, 8and 9, 1975, pursuant to an order consolidating cases, con-solidated complaint and notice of hearing in Case 13-CC-858 and 13-CP-287, issued on December 4, 1974, by theRegional Director of the National Labor Relations Boardfor Region 13, a complaint and notice of hearing in Case13-CC-868, issued by the Regional Director on March 3,1975, an original order further consolidating cases issuedby the Regional Director in the captioned cases on March3, 1975, and an amendment to consolidated complaint inCases 13-CC-858 and 13-CP-287, issued by the RegionalDirector on March 10, 1975 The complaint in Cases 13-CC-858 and 13-CP-287 is based on original charges filedby A-1 Security Service Co on October 31, 1974, and thecomplaint in Case 13-CC-868 is based on a charge filed byJack Moran d/b/a Moran Detective Agency on January31, 1975, as well as a first amended charge filed by Moranon February 12, 1975 The complaint in the former casealleges violations of Section 8(b)(7)(C) and 8(b)(4)(ii)(B) ofthe National Labor Relations Act, as amended, hereinaftercalled the Act The complaint in the latter case alleges vio-lations of Section 8(b)(4)(ii)(B) of the Act The partiestimely filed briefs with me i'During the course of the evidentiary hearing,Idenied Respondentsmotion to sever the consolidated cases herein, and ruled adversely to Re-spondent with respect to motions for a bill of particulars and for summaryjudgment in theMorancase,and those rulings are affirmedIn this regard,ofparticular significance is the ruling denyingRespondent'smotion for summary judgment on grounds that theMorancase should be dismissed because the Regional Director failed to seek acourt injunction under Sec 10(1) of the Act Respondent contended that thelanguage of the statute imposes upon the Regional Director themandatoryobligation to seek an injunction when the conditions enumerated in Sec8(b)(4) of the Act are presentRetail Clerks Union,Locals137 et al v FoodEmployersCouncil,Inc,351 F 2d 525 (C A 9,1965),Terminal Freight Handung Co v Solien,444 F 2d 699 (C A 8, 1971)Respondent avers that notonly the mandate of the statute was breachedbut thefailure of the RegionalDirector to seek an injunction constituted, in effect,an admission on hispart that he did not have "reasonable cause to believe"that the chargesbefore him were meritorious On the other hand, counsel for the GeneralCounsel persuasively argued that under Sec 3(d) of the Act,the GeneralCounsel,acting through the Regional Director,is vested with a wide rangeof discretion which relieves him of the obligation,in proper circumstancesof seeking injunctive relief when, in his judgment,there exists no danger ofsubstantial or irreparableinjuryto flow from the present conduct of thecharged party Although, contrary to my impression during the course ofthe hearing,there exists no established Board precedentclearlydispositiveof this issue,I find the contention of the General Counsel both logicallyUpon the entire record in the case, the briefs of the par-ties,and from my observation of the witnesses and theirdemeanor, I make the following 2FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERSA A-1 Security Service CoA-1 Security Service Co, hereinafter called A-1, is anIllinois corporation which provides guard services to vari-ous employers and is duly licensed in the State of IllinoisDuring the calendar or fiscal year immediately preced-ing the issuance of the complaint herein, A-1 providedguard services valued in excess of $50,000 to companieswho themselves manufactured, sold, and shipped finishedproducts valued in excess of $50,000 directly in interstatecommerceCommencing on or about November 1, 1974, A-1 pro-vided guard services to Illinois Bell Telephone Company,hereinafter called Illinois Bell, at five locations of IllinoisBell located in Chicago, IllinoisAt its five locations above referred to, Illinois Bell isengaged in the business of providing local and long-dis-tance communications and related services as part of a na-tionwide telephone system During the course of the fiscalor calendar year immediately preceding the issuance of thecomplaint herein, Illinois Bell derived gross revenues atsaid locations in excess of $100,000Upon the foregoing facts which are not in dispute, I findthat at all times material herein A-1 and Illinois Bell havebeen employers engaged in commerce within the meaningof Section 2(2), (6), and (7) of the ActB Moran Detective AgencyJack Moran d/b/a Moran Detective Agency, hereinaftercalledMoran,at all times material herein,has been en-gaged in the business of providing guard servicesDuring the calendar year ending December 31, 1974,Moran provided guard services valued in excess of$500,000 to companies which themselves manufactured,sold, and shipped finished products valued inexcess of$50,000 directly in interstate commerceDuring the calendar year immediately preceding thehearing herein, Moran provided guard services to St Ber-nard Hospital, a nonprofit health care institution engagedin Chicago,Illinois, in the business of providing generalhospital servicesDuring the fiscal year immediately pre-ceding the hearing herein, St Bernard Hospital had grossrevenues in excess of $5 millionUpon these facts which are not in dispute, I find that atall times material herein Moran and St Bernard Hospitalpersuasive and in keeping with the spirit and intendment of the statuteAccordingly, I affirm my ruling denying the motionforsummary judgmentSimilarly,my rulings with respect to subpenaed material are also reaffirmed2 The transcript of the proceedings is hereby corrected in accordance withthe unopposed motion of counsel for the General Counsel 442DECISIONSOF NATIONALLABOR RELATIONS BOARDhave been employers engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDGeneral Service EmployeesUnion Local No 73,affiliat-ed withService Employees InternationalUnion, AFL-CIO, hereinafter called Respondent or theUnion,is a la-bor organization within the meaning of Section 2(5) of theActIIITHE UNFAIR LABOR PRACTICESA The IssuesThe principal issues in this consolidated proceeding are1WhetherRespondent, in violation of Section8(b)(7)(C) of the Act, threatened to picket the Chicago in-stallations of Bell Telephone where A-1 was to engage inproviding guard services, or whether Respondent, in com-municating with agents of Bell Telephone, merely threat-ened legitimate primary activity to protest the failure ofA-1 to adhere to area wage and benefits standards2Whether, under the guise of legitimate area standardsobjectives, Respondent unlawfully threatened to picket theinstallations of Bell Telephone if the company failed tofurnish certain information relating to locations at whichA-1 was providing guard services for the company, thusunlawfully under Section 8(b)(4)(n)(B) enmeshing a neutralin a dispute between Respondent andA-13Whether in violation of Section 8(b)(4)(11)(B) of theAct, Respondent threatened to enmesh St Bernard Hospi-tal, a neutral in a dispute withMoran,or whether in com-municating with agents of the hospital, Respondent waspursuing a legitimate area standards objectiveB Pertinent Facts1The A-1 Security casea Background factsEmployees of A-1 perform various security duties at theinstallations and physical facilities of customers who con-tractwith A-1 for guard services The duties vary frominstallation to installation and include security, surveil-lance, and fire watch assignments, as well as other relatedtasksEmployees are bonded and wear uniforms Somecarry weapons depending upon the job to be performedand the contracting company's needs and requests Theextent to which the employees of A-1 may enforce compa-ny regulations depends upon the customer's directive towhich the guards conform 3Albert Figueroa, Jr, was president of A-1 from Septem-ber 1974 through late October into November 1974 Subse-quent to November 1974, Figueroa, Junior, has served inthe capacity of manager of A-1 Alfred Figueroa, Sr, hasalso been active in the operations of A-1 at times pertinentThe Chicago offices of A-1 occupy one large room Atrelevant times, Figueroa's sister,Marie Walldren,workedin the company office with Figueroa,Junior, performing avariety of secretarial,bookkeeping,and personnel func-tionsDavid Loewenberg has been employed at pertinent timesas a staff attorney for Respondent Loewenberg has experi-ence in the field of labor relations dating from 1948 Hehas dealt in an in-depth fashion with labor relations casesarising under Section 8(b)(4) and 8(b)(7) of the ActAt relevant times Charles Duff has worked in the em-ploy of Respondent with specific and primary responsibil-ity for dealing with contractual matters relating to theguard industry In connection with this responsibility, ithas been Duff's duty to explain to prospective contractorswithwhom Respondent has dealt the provisions ofRespondent's collective-bargaining agreement and themanner of its enforcement Duff possesses authority toreach accommodations with prospective contractors onsome provisions relating to fringe benefits Loewenberg aswell as Duff has negotiated contracts on behalf of Respon-dent and Loewenberg has had some primary responsibilityin negotiating initial collective-bargaining agreements 4On July 25,1974, A-1and Independent Guards andWatchmen of America entered into a collective-bargainingagreement to continue in full force and effect until Decem-ber 31,1977 The collective-bargaining agreement was ne-gotiated on behalf ofA-1 by AlfredFigueroa, Sr Theterms of the agreement extended recognition to the Inde-pendent in a unit including all security and investigativepersonnel and contained a provision specifying that theterms of the agreement must be "applied uniformly to allemployees"without discrimination of any kind among em-ployees with respect to terms or conditions of employmentThe agreement contained a union-security and checkoffprovision requiring "all present employees"to join theUnion within 60 days and to remain members in goodstanding as a condition of employmentThe agreement contained a schedule of wages as well asarticles covering,inter alia,hours of work,overtime, holi-days and holiday wages,bonuses, vacations, sick days, se-niority,promotions,terminations, adjustment of griev-ances,leaves of absence,and health and welfareNeither the Independent nor any other labor organiza-tion has ever been certified to represent the employees ofA-1During the course of the negotiations leading to the con-tract,Figueroa,Senior,advised George Bradley, presidentof the Independent,that separate guard service contractshad been consummated with Commonwealth Edison andIllinoisBell and that it was essential that employees ofA-1 who were to be eventually assigned to service thosecontracts be represented by a labor organization The em-ployee complement later to be assigned to service thosecontracts had not been selected at the time of the executionof the collective-bargaining agreement,and neither servicecontract had commenced The Commonwealth Edisoncontract began onJuly 31and the Illinois Bell contractcommenced on August 8 Recruitment of the guards to beassigned to Commonwealth Edison was not accomplished3The credited testimony of Alfred Figueroa, Jr , establishes the foregoing4 The credited testimony of David Loewenberg establishes the foregoing GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73443untilMonday, July 29 The complement of employees des-ignated to service the Illinois Bell contract was similarlyselected subsequent to the July 25 consummation of theagreementwith the Independent There is no evidence re-vealing that the employees assigned to either contract hadsigned authorization cards on behalf of the Independentprior to July 25 5For a period of 4 years, A-1 had unsuccessfully endeav-ored to obtain a guard service contract from Illinois BellHowever, in 1974 a bid submitted to Illinois Bell to provideguard services at a Western Avenue installation of thecompany was accepted and A-1 commenced providingguard services under that contract on August 8Thereafter, in early September, A-1 was requested byIllinoisBell to submit a bid to provide guard services atfive other locations of the company Four other guardfirms entered bids In early October, A-1 was advised thatits bid had been accepted and the contract was let on No-vember 1 6b The alleged unlawful conduct(1) Loewenberg speaks with O'LearyIn mid-October, Loewenberg called Timothy O'Leary bytelephone at O'Leary's office He identified himself as anattorney for Local 73 He stated that he understood thatBell Telephone was letting guard service contracts and thatone of the successful bidders was a minority guard firmO'Leary answered in the affirmative and Loewenberg as-serted that the minority firm was nonunion O'Leary statedthat he found this "hard to believe" and observed that BellTelephone usually checks the union affiliation of firms towhom bids are let Loewenberg was insistent, however,with respect to the nonunion status of the minority firmand O'Leary agreed to look into the matter Loewenbergstated during the course of the conversation that the mi-nority firm was not affiliated with Local 73 in any mannerand Bell Telephone should not seek bids from the firmO'Leary answered that this posed essentially a union juris-dictional dispute in which he was not personally interestedIn this regard, O'Leary stated that he did not care whatunion represented the employees of firms to whom bidswerelet, but Loewenberg repeated that the firmin questionwas not affiliated with Local 73 The conversation endedon this note with O'Leary agreeing to investigate the mat-ter 7O'Leary credibly testified that the only bid of a minority5The testimony of Marie Walldren, who was present during the conversation between her father and George Bradley, establishes the details of thediscussion relating to the execution of the July 25 agreement Alfred Figue-roa, Jr , testified that no authorization cards or other authorizations to theIndependent had been executed by employees on or before July 256 The foregoing is based on the credited testimony of Alfred Figueroa, Jr,and Timothy O'Leary7 The foregoingis based onthe credited testimony of Timothy 0 Leary Iam convinced that O'Leary's recollection of the salient elements of thisconversation was accurate, even though he conceded that he had betterrecall of the subsequent conversation with Loewenberg than of theinstantone Loewenberg s inability to recall this conversation is not deemed suffi-cientto overcome the testimony of O'Leary which was both plausible andcrediblefirm which had been accepted by Bell Telephone at thetime of the conversation in question had been submitted byA-1(2) The October 24 meetingInmid-October, Figueroa Junior conversed by tele-phone with David Loewenberg Loewenberg had initiatedthe telephonic contactLoewenberg had received com-plaints that A-1 was undercutting firms signatory to thecollective-bargaining agreement with Local 73 8On October 24, Loewenberg met with Figueroa as sched-uledThe meeting transpired in Figueroa's office andLoewenberg was accompanied by Duff Loewenberg andDuff entered the one-room office where themeeting beganand spoke first with Marie Walldren, Figueroa's sister,Walldren was engaged in work activities at her desk in theforward part of the office and, upon entering the office,Loewenberg and Duff identified themselves to Walldrenby name and stated they were representatives of Local 73They further noted that they desired to speak with "MrFigueroa " Walldren motioned toward Figueroa, who wasseated at his desk approximately 5 feet away Thereupon,Loewenberg and Duff approached Figueroa and spokewith him The union agents repeated the introduction,again identifying themselves by name andas representa-tives of Local 73 Loewenberg then asked if there were aplace they could speak privately and Figueroa answeredthat they could speak freely in front of his secretary be-cause shewas his sister and conversant with the details ofthe business Loewenberg then stated that he and Duffwere there to speak with Figueroa about the wages andbenefits which he was providing for his employees Loew-enberg handed Figueroa two copies of the then currentcollective-bargaining agreement between Local 73 and As-sociated Guard and Patrol Agencies, herein called the As-sociationFigueroa took the two proffered copies of theagreement-commonly known as the Blue Book-but stat-ed that he already had a contract with the IndependentGuards and Watchmen of America Loewenberg there-upon asked Figueroa why he had not informed him of thiswhen they had spoken by telephoneearlierFigueroa re-sponded that Loewenberg had not inquired and had mere-ly stated that he wished to speak to him about "an impor-tantmatter " Loewenberg then asked Figueroa if theIndependent represented all of his guard employees andFigueroa stated that the representation extended only toguards assigned to service accounts that requested unionguards To this statement Loewenberg responded that un-der any agreement with Local 73 all guards employed byA-1 would have to be covered At this puncture in the con-8David Loewenberg testified that prior to contactingFigueroaby tele-phone, he had received complaints from a majorcontractor to the effectthat A-I was "subverting area standards and had underbidthe firm on theIllinoisBell job Loewenberg refused todisclose theidentityof the firm andupon motion of the General Counsel, the testimony was strickenas substan-tive evidence but permitted to stand as an offer of proof I affirmthis rulingon the ground that Loewenberg's refusal visitedsignificant,potential detri-ment uponthe General Counsel inlimiting potential avenues for testing thevalidity of Loewenberg's testimony However, other evidenceof record issufficientto support the finding that complaints were lodged withRespon-dent regarding A-I 444DECISIONSOF NATIONALLABOR RELATIONS BOARDversation, an individual came into the office and spokewithWalldren The conversation between Figueroa andthe representativesof Local 73ceased, and Duff suggestedthat the three of them go across the street and conductfurther discussions over a cup of coffee Figueroa, Loewen-berg, and Duff thereupon left the office and walked acrossthe street to a restaurant Figueroa carried the two copiesof the Blue Book with him 9Loewenberg, Duff, and Figueroa proceeded across thestreet to the restaurantWalldren remained in the officeEnroute to the restaurant, Loewenberg inquired as to thestartingrate for A-1 employees The discussion with re-spect to wages continued in the restaurant Figueroa statedthat his guards were paid from $2 40 to $2 60 per hour tostart and received a maximum of $2 80 per hour 10 Figue-roa parried questions with respect to wage progression Asthisdiscussionwas taking place, Figueroa was leafingthrough a copy of the Blue Book and Loewenberg inquiredwhether A-1 provided holidays, premium pay, uniform al-9The findings with respect to the early stages of the meeting in questionare based on the testimony of Alfred Figueroa, Jr, Marie Walldren, andDavid Loewenberg I specifically credit the testimony of Figueroa to theeffect that the Blue Books were presented to him by Loewenberg during theearly phases of their meeting in the office,and that prior to departing theoffices Loewenberg informed Figueroa that, under any agreement with Lo-cal 73, all employees would be covered I reject the testimony of Loewen-berg which is at odds with these findings In evaluating the testimony ofFigueroa,on the one hand,and Loewenberg,on the other,Ihave carefullyconsidered the prehearing statement of Figueroa and the depositions of thewitnesses which are in evidence I found a general consistency in thosedocuments covering the testimony of Figueroa which lends support to thegenerally credible testimony elicited at the hearing before me Indeed, as-pects of the deposition of Loewenberg lend support to Figueroa's testimony,as, for example,the testimony of Figueroa to the effect that during theoffice phase of the conversation,Loewenberg specifically inquired if theemployees were representedby anotherunion, and showed irritation wheninformed by Figueroa that A-1had a collective bargaining agreement withthe IndependentOn the total record before me, however,Ido not credit Figueroa's testi-mony to the effect that at the outset of their conversation Loewenberg orDuff asserted that they were present for the purpose of representing theemployeesof A-1 Thereisno reference to this asserted statement in eitherFigueroa'sprehearing affidavit or his deposition,and I am convinced that,in attributing this observation to one of the union representatives,Figueroainappropriately characterized the nature of comments made during the ear-ly phase ofthe meetingOn the other hand,I have evaluated the fact that Loewenberg is a skilledand experienced labor negotiator with both training and empirical insightinto the nuances of 8(b)(4)and 8(b)(7) situationsWhile Loewenberg maynot have spoken in as direct and unvarnished a manner as Figueroa suggestswith respect to the purpose of the meeting, the consummation of a collec-tive-bargaining agreement between A-1and Local 73 and the `all or noth-ing" coverage of any Local 73 collective-bargaining agreement,I am con-vinced that Loewenberg spoke to Figueroa in the sequence, manner, andsubstance above found He did so,I am convinced,finding fortitude andsustenance in the belief that, in any conflict of versions as between him andDuff, on the one hand, and Figueroa, on the other, the word of the twoskilled professionals in the field might readily be accepted as against therecall of one otherwise less sophisticated However,in totality,the impres-sions and recollection of Figueroa with respect to this new labor relationsexperiencevery likelymade an indelible impression upon him which he waslater able to recall with clarity and certitude Significantly,Loewenberghimself made no claim to having spoken to Figueroa in the early stages ofthe conversation concerning"area standards"requirements Rather,his tes-timony reveals a preoccupation at the outset over learning the wage andbenefit level maintained by A-1, and whether another union was in thepicture10 The Blue Book hourly rate at hire was $2 45 and proceeded upward to$2 65lowances, and medical or health insurance Figueroa sup-plied answers to Loewenberg's questions,giving a summa-ry of the benefits provided by A-1 in these respects Oneach topic Loewenberg responded by contrastingthe bene-fitor allowanceprovided by theBlue Book provisionLoewenberg then asked Figueroa if he had any questionsrelating to the Local 73 collective-bargaining agreementwhichhe was scrutinizing Figueroa made a reference tothe grievance procedure and also asked whether he wouldhave to belong to the Association or whether he could havean "individual contract " Loewenberg responded that theessential difference between the Association contract andan individual contract would be in the application of thegrievance procedureLoewenberg further stated that ifA-1 desired to have an individual grievance procedure andnot be bound by the formal procedure of the Associationcontract,thiswould be permissible Loewenberg asserted,in this connection, that Local 73 would be satisfied as longas A-1 had a grievance procedure covering its employeesAs the conversation evolved further, Figueroa inquiredabout automobile and travel allowances and some discus-sion transpired with respect to vacationsDuring thecourse of the conversation in the restaurant, the provisionsof the Blue Book which had economic implications werediscussed and contrast was drawn between those benefitsas contained in the Blue Book to benefitsprovided by A-1As the conversation developed in this latter regard, Duffand Figueroa discussed areas of "variance"between theprovisions of the Local 73 agreement and theactual imple-mentation requirementsDuff specifically indicated thatlatitude would be given Figueroa in providing a uniformallowance but informed Figueroa that a uniform allowanceprovision would be essentialAdditionally,Duff noted thatA-1 would be expected to provide a sick leave program forits employees but some modification could be achieved inthe details thereof Finally, Duff discussed with Figueroathe health and welfare provision In conjunction with thisdiscussion, Loewenberg assured Figueroa that Local 73would not unduly burden A-1 economically by renderingimmediately effective all of the provisions of the healthmedical plan which was encompassed within the Local 73contract Loewenberg noted the willingness of Local 73 tophase in certain facets of the program so as to render morepalatable the economic burden of the health plan Loewen-berg labeled some differences in contractual requirementsas "minor" but defined the health insurance provision asan important point of difference Loewenberg explainedthat Local 73 was interested in an equivalent hospitaliza-tion insurance program because members had the benefitsof the union health center which was restricted only tounion members and this would not be required of A-1employeesAfter the conversation had proceeded for approximately15 or 20 minutes, Loewenberg noted that it was the desireof Local 73 to assist employers and he observed, in sub-stance, that Local 73 often had inquiries from contractorsseeking guards and were thus in a position to recommendspecific guard companies Loewenberg noted that if A-1and Local 73 consummated a collective-bargaining agree-ment, A-1 would be the only Latin American companyunder contract with Local 73 Loewenberg also stated that GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73445Local 73 was in a position to assist A-1 to grow,and thatthe reason he was approaching Figueroa at the presenttime was that A-1 was obtaining accounts which hadcaused other guard companies to insist that Local 73 bringA-1 in line with the terms of the Association contract Inthis connection,Loewenberg asserted that the interest ofLocal 73 was not in obtaining new members but in keepingthe prime accounts that they had Loewenberg also noted,in substance,that the Independent,headed by Bradley,was not an effective instrument for assisting guard compa-nies to extend the scope or base of operations throughoutthe Chicago area He noted that Local 73 had been effec-tive in limiting Bradley's citywide expansion,and had ef-fectively combatted a company whose employees were rep-resented by the Independent in the effort of that companyto successfully bid JobsAs the conversation drew to a close,Loewenberg statedthat it was not of principal importance to him whether ornot A-1 executed a contract with Local 73, but he assertedthat if A-1 commenced the Illinois Bell job on November 1under the terms of the Independent contract he would haveto engage in area standards picketing Figueroa inquiredwhat Loewenberg meant by"area standards"and Loewen-berg stated that he meant the standards which prevailedunder the Association agreement which they had been dis-cussing Loewenberg informed Figueroa that he would liketo hear from him within a week so that he could gauge byNovember 1 what to do The conversation terminated onthis note 11Upon leaving the restaurant and departing the presenceof Loewenberg and Duff, Figueroa returned directly to hisofficeHe immediately spoke to his sister and gave her abrief, capsulized account of the conversation which he hadhad Figueroa showed his sister the two copies of the col-lective-bargaining agreement which had been presented tohim and speculated that the company was in jeopardy oflosing an account which it had been trying to obtain for 5yearsFigueroa stated that if A-1did not sign up withii 1 have carefully considered the testimony of Alfred Figueroa,Jr, andthat of David Loewenberg and predicate the above findings primarily uponthe testimony of Figueroa I credit Loewenberg only to the extent that histestimony is consistent with those findings For the reasons set forth at fn 9supra,I attach no special weight to the testimony of Loewenberg by reasonof his greater professional insight into the subtleties of labor relations andthe asserted"improbability"of one so skilled and knowledgeable speakingin so direct a fashion as described by Figueroa Moreover,I am convincedthat Loewenberg convened the meeting with Figueroa with a specific im-portant objective in mind and pursued that objective with intentional,tacti-cal bluntness In those instances wherein Loewenberg has specifically de-nied certain utterances attributed to him by Figueroa in his testimony, Icredit the testimony of Figueroa In this context I specifically adopt thetestimony of Figueroa that Loewenberg and not Duff was the principalparticipant in this conversation on behalf of the Union,and I do not acceptthe implication contained in Loewenberg's testimony that Duff was a primeparticipant by reason of his asserted authority in the guard area of Local73's operations I do note, however, that Duff was present during the entire-ty of the conversation between Figueroa and Loewenberg and was in aposition to give testimony relating to the content of the conversation Hewas not called and no explanation was given for his absence This carrieswith it an adverse connotation which does nothing to bolster the testimonyof Loewenberg Rather,it suggests that in instances wherein Loewenbergshowed an absence of present recollection with respect to the participationof Duff in certain colloquy or discussion,Duff s testimony would not neces-sarily have been refutative of Figueroa's testimonyLocal 73,a picket line would be established at the IllinoisBell installationswhich A-1 servicedFigueroa noted thatA-1 hadto "meet everything that's in" the Local 73 agree-ment exactly as provided hereinWhereupon,Figueroahanded her a copy of the agreement and she perused itTheythen engaged in a discussion about the advantages ofsigning withLocal 73 fromthe standpoint of being a LatinAmericancompany AsFigueroa entered the office andspoke with his sister,he had a frown on his face andseemed aggravated and disgusted 12(3) Loewenberg and O'Leary converseSubsequent to speaking with Loewenberg,in mid-Octo-ber O'Leary verified the fact thatA-1 hada collective-bargaining agreement with the Independent In due course,on October 29, they again spoke togetherAt the outset of the conversation,Loewenberg statedthat he understood that Bell Telephone had signed a guardservice contract with A-1 Loewenberg stated that he felt itessential to pursue this because A-1 did not meet areastandardsO'Leary asked what was meant by the term"area standards" and Loewenberg stated that A-1 paid alower wage scale and did not provide vacations,holidays,uniform allowances,or hospitalization O'Leary stated thathe did not know what was being provided under A-1'sunion contract any more than he knew what any otherunion provided Loewenberg insisted that A-1 did notmeet area standards and expressed concern that a publicutility company would permit the payment of substandardwages Loewenberg suggested that since Illinois Bell hadcontractual relations with CommunicationsWorkers ofAmerica,O'Learymight desire to speak with one of theofficials of that labor organization O'Leary replied that hedid not think it was any businessof CWAand Loewenbergagain returned to the concept of A-1's failure to meet areastandards In this regard,Loewenberg asserted that Local73 could legally picket those locations where A-1 was pro-viding guard services,but O'Leary expressed the opinionthat this would constitute an unlawful secondary boycottLoewenberg insisted,however,that Local 73 could legallypicket the locations mentioned In this connection, Loew-enberg requestedO'Leary toprovide him with the BellTelephone addresses where A-1 guards would be workingO'Leary declined to do so,stating thiswas out of hishands He referred Loewenberg to the legal departmentDuring the course of the conversation,Loewenberg stat-ed that Bradley,head of the Independent, was subvertinghis own people and Loewenberg raised the question wheth-er the agreement between the Independent and A-1 wasnot, in fact, a "sweetheart contract"O'Leary stated thatIllinois Bell was endeavoring to give business to minorityfirms and Loewenberg stated that he could supply O'Learywith a list of minority firms that complied with area stan-dardsFigueroa again asserted that the question whichLoewenberg raised with respect to the nature of the con-tract between A-1 and the Independent was a "jurisdic-tional"conflict between unionsO'Learynoted that he hadi2The foregoing is based on a composite of the credited and unrefutedtestimony of Alfred Figueroa,Jr, and Marie Walldren 446DECISIONSOF NATIONALLABOR RELATIONS BOARDchecked into the matter and found that A-I's employeeswere represented by a union Loewenberg responded thatA-1 used union personnel only at those locations where itwas required by the employing company O'Leary statedhis lack of knowledge in this regard and asserted that all hewas concerned about was that A-1 had a union affiliationLoewenberg reiterated his contention that he could legallypicket at the locations where A-1 was performing servicesand again requested information concerning the locationsLoewenberg stated that he needed this information in or-der to conduct legal picketing without involving IllinoisBell with which Local 73 had no labor dispute 13that if Schulson wanted to confine the pickets to locationswhere A-1 would be working, he should provide the listrequested Schulson responded that if the Union picketedwhere A-1 was not operating, this would be a secondaryboycott and that Illinois Bell would sue for damagesLoewenberg told Schulson that he would send a letter set-ting forth the position of Local 73 and that Illinois Bellcould take it from there 14On November 1, A-1 began providing guard service atcertain locations of Illinois BellNo picketing commencedand Local 73 abstained from picketing at any of the loca-tions(4) Schulson speaks with LoewenbergFollowing his conversation with Loewenberg, O'Learyspoke with Steven Schulson, an attorney charged with la-bor relations responsibilities for Illinois Bell O'Leary relat-ed the essentials of the conversation which he had had withLoewenberg and as a consequence of his discussion withO'Leary, Schulson placed a telephone call to Loewenbergin the early afternoon of October 29 During the course ofthe conversation, Schulson informed Loewenberg that anypicketing at the facilities of Illinois Bell would be illegaland that Illinois Bell considered the remarks which Loew-enberg had made to O'Leary to be threats Loewenbergreplied that the picketing would be legal area standardspicketing and that no threats had been made to IllinoisBellLoewenberg added that A-1 was not paying areastandards and that Figueroa was arrogant Schulson askedwhat area standards Loewenberg was talking about andLoewenberg replied that A-1 had a starting wage rate ofabout $2 30 while the area standards were about $2 60 anhour Loewenberg also asserted that A-1 had a contractwith an Independent union and applied the contract onlyon certain jobs Loewenberg also stated that A-1 exploitsits employees and provides them no benefits Loewenbergadvised Schulson that under a recent decision of the Board,Local 73 could not demand recognition if it admitted tomembership employees who were not guards Loewenbergadded that Local 73 did not want a contract with A-1 andthat it did not want recognition Loewenberg also toldSchulson that all Local 73 wanted was for A-1 to pay areastandards Loewenberg then asked Schulson for a list ofthe locations where A-1 would be performing guard ser-vices and Schulson replied that he did not have to givesuch a list to Loewenberg Loewenberg told Schulson, how-ever, that Local 73 would picket where it thought A-1would be performing guard services for Illinois Bell and13The foregoing is based on a composite of the credited testimony ofTimothy 0 Leary and David Loewenberg I credit the version of each wit-ness only to the extent consistent with the foregoing findings Specifically Icredit the testimony of O'Leary to the effect that it was Loewenberg whosuggested to O'Leary that Local 73 could provide O'Leary with a list ofminority firms I reject the testimony of Loewenberg to the effect thatO'Leary introduced this notion into the conversation and made an affirma-tive request for such a list On the other hand, upon the relevant portions ofthe record relating to the testimony of O'Leary, I find, contrary to certainaspects of O'Leary's testimony that, in point of fact, during the course of theconversation with Loewenberg, Loewenberg stated to O'Leary that he didnot care whether A-1 was unionized or not so long as it abided by areastandards(5) The November6 letterOn November 6, A-1 received a letter from Local 73bearing the signature of the director of staff activities forLocal 73 which reads as followsPlease be advised as indicated previously that GeneralService Employees Union, Local No 73, AFL-CIO,has no desire to have you execute a contract with ourLocal Our only concern with your agency is that youprovide benefits for your employees which meet pre-vailing standards established by a contract betweenLocal 73 and a number of guard companies that it hasunder contractWe know as a result of our conversa-tion with you that certain benefits provided for in ourcontract are not provided by your agency for youremployeesHowever, so there may be no misunder-standing about this matter, we hereby make a formalrequest for the following information1The hourly wages paid to your employees andthe classifications they belong in2What fringe benefits, if any, you provide for youremployeesWe are concerned primarily with suchthings as paid vacations and holidays, provisions forpremium pay, when do employees get time and one-half, i e, after eight hours, on Saturday and Sunday,etc, holiday pay, reporting pay, sick leave provisions,if any, a hospitalization program, if any, and details ofthe hospitalization program relating specifically tocontributions by the employees and the company,what provisions, if any, the company makes for pro-viding and maintaining uniforms, car allowance, ifany, for employees who use their personal cars forshelter, an auto allowance, if any, for car beatmen,and any wage progression which you have for all newemployees This wage progression, if you have one, isimportant to us in terms of hiring rate and the lengthof time it takes the employees to reach the top of thescaleWe want all wage information about hiring ratesand any wage progression which you have establishedfor your employeesWhen and if we receive this information from you, weshallmake a comparison of your benefits against thebenefits provided for under the union contract If thebenefits provided by your company meet the stan-14The foregoing is based on a stipulation of the parties introduced inevidence at the hearing GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73447dards prescribed by our contract, we shall take no fur-ther action in this matter If the benefits provided aresubstandard, we shall be compelled to engage in areastandards picketing which means picketing at loca-tions where guards are actively performing their dutieswhile in your employ Such picketing, of course, shallbe conducted in accordance with applicable FederallawsIf you do not respond to this letter within one weekfrom the date hereof, we can only assume that you donot wish to provide us with this information and weshall be forced to conclude that your benefits are sub-standard In that event, we would, of course, resort toarea standards picketingWe trust that you will coop-erate with us in furnishing this information and hopefurther that it shall not be necessary for us to engagein area standards picketingYour cooperation in this matter is gratefully acknowl-edgedLoewenberg drafted the letter It was received in duecourse by Figueroa, who read the letter but made no re-sponse to it(6)Area standards considerationsLoewenberg testified that he received a complaint froma company concerning A-1 as it related to the Illinois Belljob and another job also 15 Loewenberg conceded that hedid not meet with the complaining company and did notdiscuss with the company its bid on the Illinois Bell job orthe wage increment figure upon which the company's bidwas basedLoewenberg further testified that the area standardsmaintained by Local 73 are essentially the area standardsthat cover approximately 90 percent of the guards in themetropolitan area of Chicago These guards are covered byLocal 73 collective-bargaining agreements and the stan-dards are embodied in the agreements which Local 73 haswith members of the Association Loewenberg also testi-fied that the concern which Local 73 has is that contractorsnot meeting area standards can underbid companies signa-tory to the Local 73 collective-bargaining agreement andcause members of Local 73 to lose their jobs Loewenbergfurther testified that when the Union obtains informationthat a guard contractor has entered a bid on a particularjob, as many contractors as possible are contacted in orderto ascertain the "break even point" on the project, assum-ing full payment of wages and fringe benefits It wasLoewenberg's testimony that through this method and byapplying a factor for average profit, the Union is able tomake a determination with respect to any specific bidLoewenberg testified, in substance, that reports received"from the field" had informed Local 73 that A-1 had madebids on some jobs which indicated that A-1 could not beoffering the wage and fringe benefit levels deemed appro-priate under the formula applied by Local 73 1615 See In8, supra16Loewenberg testified that he had been informed by Schulson that areastandards should be no problem with respect to the Illinois Bell jobs be-Loewenberg conceded that at no time relevant hereindid he possess knowledge of the amount which A-1 hadbid on the Illinois Bell jobs He had not consulted directlywith Figueroa and he possessed no other direct informa-tion at the time of his meeting with Figueroa, or when heinitially spoke with O'Leary, or on November 6 when theletter from Local 73 was dispatched2 TheMoran casea Background factsJackMoran is the proprietor and operator of MoranDetective Agency Prior to 1968, Moran had an ownershipinterest in a corporate entity also identified as Moran De-tective Agency A portion of the employee complement ofthe corporation were members of Local 73 and the corpo-ration had a contractual relationship with Local 73 pur-suant to which dues and fringe benefit deductions weremade on behalf of Local 73 members The corporationceased to exist in 1968 but payments of dues and healthand welfare deductions continued to be made to Local 73for a period of time After a lapse of approximately 6months, the presently existing individual proprietorship op-erated by Jack Moran came into existence That companyhas never had a contractual relationship with Local 73However, some payments covering dues and health andwelfare obligations have been made to Local 73 by an asso-ciate in the company There has existed at relevant times adispute between Local 73 and Moran over certain fundsallegedly due and owing 17Moran is primarily engaged in providing guard servicesto companies, or establishments, including St BernardHospital situated in Chicagob The Moran-Loewenberg conversationOn the morning of December 14, Jack Moran was calledby his dispatcher and told that a telephone call had beenreceived from David Loewenberg of Local 73 Loewenberghad left a message and desired Moran to return his callMoran did so immediatelyIn placing the telephone call to Local 73, Moran request-ed to speak with Loewenberg and an individual who identi-fied himself as Loewenberg came on the line After somepreliminary conversation with respect to the difficulty inreaching Moran, Loewenberg stated that he wanted to getMoran "straight with Local 73 " In substance, Moran re-sponded that he did not know the meaning of this remarkLoewenberg continued, stating that the first thing to bedone was to sign a "current contract" and then to work outa payment plan for Moran to pay the money due Local 73Moran responded that, as far as he was concerned, he didnot owe Local 73 any money Thereupon, Loewenbergmade reference to an action involving the county attorney,cause Illinois Bell was paying A-I a good dollar' for the jobs HoweverLoewenberg was unable to pinpoint whether this information came to hispossession before or after November 6, when the letter from Local 73 toA-I was dispatched17The foregoing is based on the credited testimony of Jack Moran anddocumentary evidence of record 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDwherein Local 73 had charged that Moran Detective Agen-cy had withheld money due to Local 73 Loewenberg reit-erated that Moran had to execute a current contract andMoran remained adamant, asserting that he did not haveto do so because he already had a contract with a unionLoewenberg inquired if the contract were with the Inde-pendent and Moran answered that this was none ofLoewenberg's business Thereupon, Loewenberg asked ifthe contract had been signed and Moran informed Loew-enberg that it had been signed several months previouslyLoewenberg observed that Moran was "letting himself infor a lot of trouble" and displaying an improper attitudeLoewenberg stated that he and Moran should get togetherand talkMoran answered that he did not feel that therewas anything else to discuss and terminated the telephoneconversation 18cThe December 16 letterThereafter, later in the day a messenger delivered a let-ter, bearing the signature of David Loewenberg, to the of-fice of Moran Detective Agency The letter requested in-formation relating to wages and benefits provided byMoran to its employees Contained in the letter was thefollowingThis letter is being sent for the purpose of determiningwhether your agency complies with area standards Itis essential that you answer this letter promptly so thatifyou are, in fact, complying with area standards, itshall not be necessary for us to engage in area stan-dards picketingUnless you respond to this letter byno later than the close of business Thursday, Decem-ber 19, 1974, we shall have no alternative but to inferthat you are not, in fact, complying with area stan-dards and, therefore, leave us no alternatived Loewenberg converses with MurkenOn January 28, Daryl Murken, personnel director of StBernard's Hospital, received a telephone call from an indi-vidual who identified himself as David Loewenberg At theoutset of the conversation it was established that Moranprovided guard services at the hospital Loewenberg there-upon stated that Moran did not pay his employees wageswhich conformed to area standards and that Local 73 wasattempting to have him do so Murken asked a questionrelating to area standards and wage rates and Loewenbergresponded that he would like to know specifically what thehospital was paying Moran He added that Local 73 wouldattempt to find out what rates Moran was paying his em-ployeesLoewenberg also stated that if he could not getMoran to pay area standards, Local 73 would have to pick-et the hospital and would also picket at locations whereMoran's people were working With respect to the picket-ing, Loewenberg stated that the hospital would be a truly18The foregoing is based on the credited and undisputed testimony ofJack Moran The testimony was received not to support an independentfinding of a violation of the Act, but for its evidentiaryvalue in assessingwhether or not there existed a labor dispute with the Charging Party asdistinct from St Bernard's Hospital, as hereinafter discussedneutral party in every respect He added that Local 73 hadno interest in organizing Moran but simply wanted him topay area standards Loewenberg then stated that he sus-pected that the hospital had legal counsel and, if so, hewould be glad to talk with counsel Murken asserted thatthe hospital did, in fact, have an attorney but that he,Murken, did not know his attorney's schedule After firstasserting that if he did not hear from Murken in 48 to 72hours the hospital would be picketed, Loewenberg advisedMurken that if he did not hear from someone representingthe hospital by February 7 the hospital would be picketedMurken told Loewenberg that he would be in touch withsomeone and their conversation terminatedFollowing the conversation, Murken contacted MervinBachman, attorney for St Bernard Hospital He recountedto Bachman the essence of the conversation which he hadhad with Loewenberg Following the initial telephone con-versation,Murken and Bachman spoke together on otheroccasions concerning this matterDuring the course ofthoseconversations,Murken informed Bachman thatLoewenberg had stated that the hospital would be treatedas a neutral and that Local 73 had no interest in organizingMoran but was only interested in having Moran pay areastandards 19eBachman speaks with LoewenbergAfter conversing with Murken concerning the contractwhich he had received from Loewenberg,Bachman con-tactedLoewenberg by telephone 20 Bachman informedLoewenberg of the information which had been impartedto him by Murken and asked Loewenberg to commentLoewenberg stated that Local 73 was objecting to the factthatMoran did not adhere to area standards and wasendeavoring to obtain information concerning the wagerate paid by Moran Bachman informed Loewenberg thathe was not particularly interested in this aspect of the prob-lem but was more interested in the statement which he hadmade to Murken concerning the intention of Local 73 topicket if information relating to Moran's income from thehospital was not forthcoming Bachman informed Loewen-berg that he was concerned about the effects of any picket-ing on patient care and the possible impediment which itwould impose on finishing the building construction whichwas then in progress Loewenberg responded by statingthat if he did not receive the financial information request-ed by February 7 he would picket the hospital for the pur-pose of protesting area standards Loewenberg articulated19The foregoing is based on the credited and undisputed testimony ofDaryl Murken In crediting Murken I find that, in point of fact, althoughMurken had not previously spoken with Loewenberg and had nobasis forrecognizing Loewenberg's voice, it was, in fact, Loewenberg to whom hespoke on the occasion in question Respondent introduced no evidence tocounter this and the state of the record with respect to the placement of thecall by Murken, as well as testimony subsequently considered revealing thata conversation transpired between Loewenberg and counsel for St BernardHospital, is clearly adequate to serve as foundational supportMoreover, I credit Murken's testimony to the effect that during the con-versation in question no reference was made to an organization designatedas HELP201 affirm my ruling made at the hearing receiving Bachman's testimonyThe conversation was not related to settlement of pending litigation and isadmissible GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73449his concept of area standards and asserted that the hospitalwould be a completely neutral entity in the matter Loew-enberg assured Bachman that he would observe all of theMoore Dry Dockstandards In return, Bachman stated thathe would endeavor to obtain the information which Loew-enberg had requested in order to avoid any picketingDuring the course of the conversation, a reference wasmade to an organization known as HELP This referencecame in context of Bachman's articulated suspicion ofLoewenberg's activities in connection with the organiza-tion, HELP, as it related to the indicated need to picket thehospital Bachman stated that this raised a question in hismind whether or not the picketing was organizational orrecognitionalLoewenberg assured Bachman that therewas no basis for suspicion and added that if he started toorganize St Bernard's Hospital he would so inform Bach-man 21ConclusionsA The A-1 Security CaseIt is an unfair labor practice under Section 8(b)(7)(C) ofthe Act for a labor organization to threaten to picket anyemployer where an object thereof is forcing or requiring anemployer to recognize or bargain with the labor organiza-tion as the representative of his employees, or forcing orrequiring the employees of an employer to accept or selectsuch labor organization as their collective-bargaining rep-resentative, unless such labor organization is currently cer-tified as the representative of such employees, in circum-stanceswherein such picketing has been conductedwithout a petition under Section 9(c) of the Act being filed"within a reasonable period of time not to exceed 30 daysfrom the commencement of such picketing "Similarly, it is an unfair labor practice under Section8(b)(4)(ii)(B) for a labor organization to threaten, coerce,or restrain any person engaged in commerce or in an in-dustry affecting commerce, where in either case an objectthereof is to force or require any other employer to recog-nize or bargain with a labor organization as a representa-tive of his employees unless such labor organization hasbeen certified as a representative of such employees underSection 9 of the ActUnder the General Counsel's theory of the case, the vio-lations of the statutory provisions above described arises, ifat all, from threats to picket uttered by agents of Respon-dent in furtherance of a recognitional object No picketingin fact has transpiredIn response to the General Counsel, Respondent con-tends that the record evidence fails to support the allega-tions of the complaint relating to the emanation of threats,and asserts that the dialogue and correspondence whichtranspired between A-i and agents of Bell Telephone, onthe one hand, and Respondent, on the other, constitutednothing more than legally permissible efforts to persuadeA-1 to observe area standards It is Respondent's furthercontention that such references to picketing as were en-21The foreoing is based on the credited and undisputed testimony ofMervin Bachmancompassed within those exchanges related solely to permis-sible area standards picketingContrary to Respondent, I find, upon the record evi-dence, that Respondent harbored a recognitional objectand this object was incorporated in the threat which Loew-enberg articulated to Figueroa, Junior, on October 29 andwhich was given renewed currency and publication inRespondent's letter of November 6 directed to Figueroa Ifind that these threats constituted independent violationsof Section 8(b)(7)(C)Notwithstanding this finding, however, while I concludethat Respondent at all relevant times continued its recogni-tional object, it was not manifested in any unlawful man-ner on October 29 during the conversation between Loew-enberg and O'Leary, and I find no violation of the Actflowing from that conversationAs a predicate finding with respect to the 8(b)(7)(C) vio-lation, I find, in agreement with the General Counsel, andupon an application of the principle enumerated inDrivers,Chauffeurs& Helpers, Local Union 639, affiliated withInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America (Dunbar ArmoredExpress,Inc),211NLRB 687 (1974), that becauseRespondent admits to membership employees other thanguards, it was disqualified at times pertinent herein fromfiling a petition on behalf of any of A-I's employees and,accordingly, any threat by Respondent for the purposes ofrecognition would be in violation of the Act This being so,and because any representation petition filed by Respon-dent in a unit of A-1 employees could never be consideredby the Board because of the statutory prohibition of Sec-tion 9(b)(3) of the Act, no question concerning representa-tion could be validly raised Under the rationale ofDunbar,the barrier to certification was one which Respondent vol-untarily imposed upon itself Therefore, the "reasonableperiod" picketing requirement of Section 8(b)(7) of the Actdoes not operate to insulate the threats herein from theproscriptions of the statuteIn a preliminary sense, moreover, the finding of an8(b)(7)(C) violation must rest upon a resolution favorableto the General Counsel on yet another legal issue whichstands as a precondition to any finding of an 8(b)(7)(C)violation In this regard, the evidence establishes beyondcontradiction that, on July 25, A-1 extended recognition toand signed a collective-bargaining agreement with the In-dependent This recognition extended to guards who hadnot yet been employed at installations of employers withwhom A-1 had contracted In this circumstance, it followsthat the "employees" of A-1 had given no authorization tothe Independent to serve as their collective-bargainingagent and had had no voice in the selection of the Indepen-dent as their representative It is to be remembered that thecharge upon which the gravamen of the 8(b)(7) allegationof the complaint is based was filed within 6 months of theJuly 25 execution of the collective-bargaining agreement inquestion and the General Counsel was accordingly pre-cluded from proceeding under Section 8(b)(7)(A) of theAct-the Independent not having been lawfully recognizedby A-1 However, the General Counsel properly proceededunder Section 8(b)(7)(C) of the Act because the threatshereinafter found violative of Section 8(b)(7) had a recog- 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDnitional object presupposing either recognition withoutBoard certification or a legally equivalent bargaining rela-tionship continuing into a period of time after the com-mencement of A-l's Bell Telephone guard service con-tracts SeeGeneral Service Employees Union, Local No 73,affiliated with Service Employees International Union, AFL-CIO (R R S, Inc Security & Investment Service Division),Cases 13-CP-836 and 13-CP-277, issued December 27,1974 (unpublished)Proceeding to an evaluation of the merits of the 8(b)(7)allegation, it is by now well established that picketing forthe sole purpose of requiring an employer to adhere to areastandards is lawful See,e g , Houston Building and Con-struction Trades Council (Claude Everett Construction Com-pany),136 NLRB 321 (1962) However, the conduct of aunion in picketing or threatening to picket will be carefullyscrutinized to determine if the efforts were limited to seek-ing compliance with area stardards, or whether there wasalsopresent a proscribed recognitional objectRetailClerks International Association,LocalUnionNo 899,AFL-CIO, et al (State-Mart, Inc d/b/a Giant Food),166NLRB 818, 822 (1967), enfd 404 F 2d 855 (C A 9, 1968)Unlawful objective in picketing situations must be ascer-tained from the context of the proceeding and subsequentas well as attendant circumstancesInternational Ladies'GarmentWorkers Union, AFL-CIO (Coed Collar Compa-ny),137 NLRB 1698 (1962) Threats to picket for a pro-scribed object are violative of Section 8(b)(7) of the Actand it is not essential that the threatened picketing be car-ried outUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local No 639 (American ModularsCorporation),203 NLRB 1112 (1973)An analysis of the record evidence against the principlesabove enunciated supports the finding, which I make, thatRespondent proceeded with respect to A-1 with a recogni-tional object This conclusion is reached giving a full mea-sure of acceptance to Respondent's assertion that the termsof the Local 73 agreement-the Blue Book- were theterms against which Local 73 measured area standardsconformance Respondent earnestly contends that in com-municating with Bell Telephone, on the one hand, andA-1, on the other, it was endeavoring merely to persuadeA-1 to conform to wage and benefit standards whichwould not erode those applicable under the Local 73 agree-ment and which, at the same time, would not serve to un-dercut the competitive position of guard contractors whohad extended recognition to Local 73 The record reveals abroader objectAt the outset of his effort oriented to A-1, Loewenbergon behalf of Respondent, during the course of his mid-October conversation with O'Leary, the Bell Telephonerepresentative,manifested disapproval of the "non-unionaffiliation" of A-1 and emphasized the firm's "non-affilia-tion" with Local 73 22 This was followed in chronology by22 That Loewenberg referred to the employing contractor merely as aminority' firm does not foreclose this finding Upon the entire record, nodoubt can exist that it was A-1 about which Loewenberg was speakingWhile I find no violation of the Act with respect to conduct involving BellTelephone this particular reference serves as background for subsequentconduct directed towards A-1Loewenberg's effort at the beginning of the October 24meeting with Figueroa to establish that A-Iwas not union-izedThe intemperate reaction of Loewenberg upon learn-ing of the existence of a contractual relationship betweenA-1 and the Independent gives a meaningful gloss toLoewenberg'sopening gambit and fortifies the finding,which I make,thatLoewenberg hoped,among otherthings, to achieve recognition of Local 73 as bargainingrepresentative of A-l's employees,albeit without the bene-fitof a Board certification SeeTruck Drivers Local 649,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America (Forest Rowan Concrete,Inc),210NLRB580 (1974),N L R Bv Carpenters, Local2133, UnitedBrotherhoodof Carpentersand Joinersof Amer-ica, AFL-CIO, and Salem Building and Construction TradesCouncil, AFL-CIO,356 F2d 464(C A 9, 1965),cfLocal107, International Hod Carriers,Building and Common La-borers' Union of America,AFL-CIO (Texarkana Construc-tionCompany),138 NLRB 102 (1962)To be measured against this backdrop is the further evi-dence revealing that in the very early stages of the October24 meeting Figueroa was presented by Loewenberg with acopy of the Local 73 collective-bargaining agreement Thispresentation had not been solicited and, as mattersevolved,the document became the essential foundation forthe discussions which followed Significantly,these discus-sions were wide-ranged and covered many of the economicprovisions of the agreement As the record amply reveals,the conceptual input of Loewenberg and Duff was thatthese were the provisions which A-1must adopt as appli-cable to its employees,and they were to be applied acrossthe board both with respect to guards serving contractorswho specified only union guards, as well as those who didnotWhile Respondent's agents indicated flexibility in afew benefit areas,the flexibility was that accorded otheremployers signatory to the Local 73 agreement Out of theconversation evolved the notion that Figueroa could exe-cute a separate contract incorporating the essential termsof the Association contract One notable exception to thiswas in the area of a grievance procedure wherein Loewen-berg informed Figueroa that if he desired on behalf ofA-1 to evolvehis own grievance procedure and not bebound by that contained in the Association contract, hewould be free to do soBy engaging in a discussion of the noneconomic matterof grievance procedure, Loewenberg made a telling disclo-sure of an organizational objective,and this is not negatedby the fact that Figueroa may have made the initial inquiryinto the subjectSeeN LR B v United Brotherhood of Car-penters andJoiners ofAmerica, Local745 AFL-CIO,450F 2d 1255(C A 9, 1971),Local Joint Executive Board, Bar-tenders andCulinaryWorkers ofLas Vegas and Vicinity,Subordinate to the Hotel, Restaurant Employees and Barten-ders InternationalUnion, AFL-CIO, et al(Holiday Inns ofAmerica, Inc),169 NLRB 683 (1968)But the thrust and purpose of Loewenberg's visit to Fi-gueroa on October 24 is not disclosed by the above evi-dence alone, for the conversation evolved further into adiscourse upon the advantages whichLocal 73 could be-stow upon A-1 as contrasted to the limitations and detri-ment which would evolve upon an employer signatory to GENERAL SERVICE EMPLOYEES UNION LOCAL NO 73451an agreement with the Independent Considered in its con-text, this presentation by Loewenberg could be consideredas nothing but a veiled inducement to recognize Local 73This recognition could flow from the adoption of the essen-tials of the Local 73 agreement, either as an Associationmember or on a separate, individual basisWhile Loewen-berg was sufficiently deft and sophisticated to give his ver-bal input an area standards veneer, he had made his recog-nitional point to Figueroa and, upon this foundation,introduced the concept that picketing would follow if A-1embarked upon the Illinois Bell job on November 1 underterms unacceptable to Local 73 The terms, as specified byLoewenberg were, of course, in literal terms unadorned bythe verbiage and camouflage of Loewenberg's utterances,those about which they had spoken-namely, the BlueBook modified in minor respects by those variances whichhad been discussed This approach is found to be recogm-tional in nature and substance SeeRetail Clerks Interna-tional Association,Local Union No 899, AFL-CIO, et al(State-Mart, Inc, d/b/a Giant Food), supraI find upon all of the foregoing that Loewenberg's threatto picket on and after November 1, at the installations ofBell Telephone at which A-1 would be providing guardservice,was in furtherance of a recognitional object andviolative of Section 8(b)(7)(C) of the ActIt is against this violation that the content and legitimacyof the November 6 communication from Local 73 to A-1must be measured I find, in agreement with the GeneralCounsel, that the letter contained material threats violativeof Section8(b)(7)(C)In this specific regard, and given the earlier manifesta-tions of recognitional object, as found above, the followingpassages assume significanceWe know as a result of our conversation with you thatcertain benefits provided for in our contract are notprovided by your agency for your employeesWhen and if we receive this information[wage, ben-efits and allowance data]from you, we shall make acomparison of your benefits against the benefits pro-vided for under our union contract If the benefitsprovided by your company meet the standards pre-scribed by our contract,we shall take no further ac-tion in this matter If the benefits provided are sub-standard,we shall be compelled to engage in areastandards picketing which means picketing at loca-tions where guards are actively performing their dutieswhile in your employ Such picketing,of course, shallbe conducted in accordance with applicable FederallawsA-I was given 1 week in which to respond In evaluatingthese passages,weight must be given to the record evidencewhich reveals that,except in essentially perfunctory fash-ion, Loewenberg had undertaken no significant effort tobecome apprised in anauthoritativesense with respect tothe benefits offered its employeesby A-1 23Loewenberg23SeeCentralia Building & ConstructionTrades Council (Pacific Sign &Steel BuildingCo, Inc)155 NLRB 803,806 (1965)conceded that at no relevant time prior to the October 24meetinghad he become informed of the scope and natureof the benefits provided by A-1, the cost factors which hadbeen operative, generally with respect to A-1's operations,nor the income factors which would operate prospectivelyunder the Bell Telephone contracts In point of fact, Fi-gueroahad indicated to Loewenberg on October 24 that, insome respects, his wages exceeded those necessitated bythe Local 73 contractMoreover, suchcomparison as wasundertaken with Figueroa by Loewenberg was solely onthe basis of whether Figueroa was providing the benefitspaid in the Local 73 contract Throughout the discussion,Loewenberg placed emphasis on the Local 73 benefits, in-sistingby indirection at first but by veiled threat later, thatthis was the package to be adopted if A-1 wished to avoidthe impact of a picket line Nor does the evidence revealthat Respondent had an informational input from industrysources sufficient to establish that Respondent had under-taken the sort of inquiry as would have providedan inde-pendent source of authoritative information The plainfacts of record are that the information received from thosemiscellaneoussources within the industrywere,of necessi-ty,based on speculation and assumption with respect toA-1's profit margins and operating expenses as to substan-tially negate the reliability of the data 24In all of the circumstances, it must be found that, priorto dispatching the November 6 letter, Respondent had nottaken essentialsteps to ascertain from A-1 whether its em-ployment conditions and benefits did, or didnot, meet thearea standards The conclusion required by the record isthat, in corresponding with A-1, Respondent's true objectwas to require A-1 to maintain the substantially identicalbenefits as defined in Respondent's collective-bargainingagreement then in effect with other guard entities in theChicago area That this conduct clearlyreflects apurposeto impose a bargaining relationship on an employer con-trary to the provisions of Section 8(b)(7) of the Act is wellestablishedLocal Joint Executive Board, Bartenders andCulinaryWorkers of Las Vegas and Vicinity, etc (HolidayInns of America, Inc ), supra, Retail Clerks International As-sociation,LocalUnionNo 899 (State-Mart, Inc d/b/aGiant Food), supra Cf Steamfitters Local Union No 614,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (Trumbo Welding and Fabricating Com-pany),199 NLRB 1026 (1972)On the other hand, I find no merit in the GeneralCounsel's contention that during the course of his conver-sation with O'Leary on October 29, Loewenberg soughtunlawfully toenmesh BellTelephone in the dispute whichLocal 73 had with A-1 The record evidence relating to theOctober 29 conversation reveals an effort on Loewenberg'spart to clearly disclose to O'Leary that, if picketing com-mencedat BellTelephone installations where A-I's serv-ices werebeing utilized, efforts would be made to confinethe picketing in a lawful mannerWhile a recognitional24 CfRetail Clerks International Association, Local Union No 899, AFL-CIO et at (State Mart Inc d/b/a Giant Food)supra AutomotiveEmployees,LaundryDrivers andHelpers, Local No 88 (West Coast Cycle Supply Co)208 NLRB 679 (1974) 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjectwith respect to A-1 is clearly discernible fromLoewenberg's offer to supply Bell Telephone with a list ofminority firms which met area standards, in the total con-text of the discussion which transpired on October 29 be-tween them, I am unable to conclude that this reference byLoewenberg was susceptible of being found to constitute athreat to picket a secondary employer-Bell Telephone 25Rather, the overall thrust of Loewenberg's comments weredirected to wage and benefit standards and the desire ofLocal 73 to protect them from erosion Loewenberg's state-ment of intent to picket locations where A-1 was beingutilized in no manner gave a different caste to his refer-enceswith respect to the level of wages and benefits As Ievaluate the evidence concerning the October 29 conversa-tion, I am convinced that Loewenberg, on this occasion,contrary to previousinstancesinvolving A-I and Figueroa,did not overstep the bounds of permissible conduct Rath-er, the record suggests, and I find, that Loewenberg con-fined his strategical efforts in pursuit of his organizationalobject to his direct dealings with A-1 He was less aggres-sive and more circumspect in his contacts with Bell Tele-phone It is not essential to determine whether or not thiswas dictated by the knowledge which Loewenberg pos-sessed that O'Leary and Bell Telephone were working un-der the guidance and advice of a skilled labor relationsattorney It is sufficient to find that the evidence of recordfailstoestablisha prima facieviolationofSection8(b)(4)(1i)(B) of the ActInternational Union of OperatingEngineers Local No 17, 17A and 17B, AFL-CIO,210NLRB 150 (1974), cfLocal No 441, International Brother-hood of Electrical Workers, AFL-CIO (Rollins Communica-tions),208 NLRB 943 (1974)B The Moran CaseI conclude upon the record as a whole that the GeneralCounsel failed to sustain the allegations of the complaintwith respect to the violation of Section 8(b)(4)(n)(B) of theAct In order to support a violation of that provision of thestatute, itis essentialthat the General Counsel establish athreat or coercive or restrainingact emanatingfrom thelabor organization charged with the offense, and it is en-cumbent also upon the General Counsel to prove that theconduct was for an unlawful or proscribed object Uponmy view of the evidence, I am satisfied that the GeneralCounsel sustained his burden of establishing that Respon-dent harbored a proscribed recogmtional object with re-spect to Moran, but I am unable to conclude that this wasaccompanied by an unlawful threat to picket directed at StBernard Hospital, a neutral to the ongoing dispute betweenLocal 73 and Moran The evidence leading to the conclu-sion that Respondent harbored a recogmtional object withrespect to Moran is predicated upon a showing that, be-yond insisting that Moran resolve matters with respect tothe dispute over funds allegedly due Local 73 by Moran'senterprise, he also made a demand upon Moran that Mor-25 CfTruck Drivers Local 649InternationalBrotherhood of TeamstersChauffeurs,Warehousemenand Helpers of America (Forest Rowan ConcreteInc),210 NLRB 580 (1974)an executea collective-bargainingagreementwith Local73 Significantly, there is no showing that up to the point ofthis contact Loewenberg had shown concern over Moran'snonadherence to area standards It was not until afterLoewenberg had been informed by Moran that Moran hadexecuted a collective-bargaining agreement with anotherlabor organization that Loewenberg, on behalf of Respon-dent, embarked upon his "area standards" tact In the cir-cumstancesdescribed,IfindthatanobjectofRespondent's dispute with Moran was recognitional andproscribedHowever, it is to be remembered thatthe issue here un-der scrutinyis not one arisingunder Section 8(b)(7) of theAct Rather, the vice under evaluation is the allegedly im-proper threat to enmesh St Bernard Hospital, a neutral tothe labor dispute between Respondent and Moran Theevidence is not sufficient, in my view, to reveala threatbearing the connotation of proscribed activity Rather, Iam convinced that Loewenberg's remarks both to Murkenand to Bachman amounted to nothingmorethan permissi-ble warnings of primary picketing to be directedexclusive-ly against Moran to protest his failure to adhere to areastandards This picketing was to arise at a future time andonly in the event that the hospital should refuse to supplythe requested financial data deemedessentialto an accu-rate and complete analysis of Moran's compliance or non-compliance with area standardsThe General Counsel earnestly contends that the refer-enceswhich Loewenberg made to picketing at the hospitalduring the course of his separate conversations with Murk-en and with Bachman must be construed as unlawfulthreats by reason of Loewenberg's failure togive assur-ances or useterms which revealed Respondent's intentionto direct the picketing exclusively to Moran or to specifythe location at the hospital where the picketing would tran-spireAdditionally, contends the General Counsel, Loew-enberg unlawfully endeavored to enmesh a neutral bythreatening to picket in the event the hospital failed tomeethis specified deadline for furnishing financial infor-mationconcerning the hospital's service contract withMoran The General Counsel construes the record evi-dencetoo narrowly and I am constrained to find that hefailed to establish by the requisite preponderance of theevidence that a violation of Section 8(b)(4)(ii)(B) of the ActoccurredUnder consideration is an area of statutory law whereinreviewing authority has emphasized the need for carefulanalysis of the context of the relevant events and subse-quent as well as attending circumstancesSeeInternationalLadies Garment Workers Union, AFL-CIO (Coed CollarCompany), supra, International Brotherhood of ElectricalWorkers,LocalUnion 861 (Plauche Electric, Inc),135NLRB 250 (1962) In this connection, I have carefully ana-lyzed the conversation between Murken and Loewenberg,and Loewenberg's subsequent conversation with BachmanThis analysis convinces me that Loewenberg's referencesthereinto "picketing the hospital" in the event that therequested financial information was not forthcoming maynot realistically be separated from other statements whichexplicate and refine Loewenberg's truemeaning In thisregard, Loewenberg's references to picketing may not be GENERALSERVICE EMPLOYEESUNION LOCAL NO 73453separated for analytical purposes from the assuranceswhich emanated from Loewenberg that if the hospital werepicketed, the hospital would be treated as a neutral party inevery respect and that other locations where Moran's em-ployees were working would also be subjected to picketingIn his conversation with Murken, Loewenberg explainedthe reason for requesting the financial data from the hospi-tal and he made clear to Murken that this information wasessentialin assisting him to determine whether Moran wasadhering to area standards with respect to wage ratesMoreover, in speaking with Murken, Loewenberg disa-vowed any interest in organizing Moran's employees Ad-ditionally, in speaking with Bachman, Loewenberg ad-vanced similar assurances and explanations In point offact, Loewenberg was more explicit in his assurances whenhe spoke with Bachman, an experienced laborrelations at-torney In the course of this conversation, Loewenberg, ineffect, gave Bachman assurancesagainsta disruption ofhospital construction then in progress by assuring Bach-man that the hospital wouldremain ina neutral entity andthatMoore Dry Dockstandards would be observed Giventhese facts of record, the true meaning of Loewenberg'spicketing references emerge and I find no unlawful threatderiving therefrom 26Ihave carefully analyzed the precedents cited by theGeneral Counsel in his able brief to me and find criticalfactual differences which render the cited cases clearly dis-tinguishable See, e g,Independent Routemen's Association(Urban Distributors, Inc),206 NLRB 245 (1973),San Fran-cisco Labor Council, AFL-CIO (ITO Packing Co, Inc andArden-Mayfair, 11l),191NLRB 261 (1971) Moreover,viewing as I do the contextual setting of Loewenberg'spicketing reference and his request for financial data, Ifind distinguishable the cited case of theUnited Brother-hood of Carpenters and Joiners of America, AFL-CIO, LocalNo 639 (American Modulars Corporation), supraInAmeri-canModularsthe affirmative action demanded of the em-ployer therein by the respondent labor organization was arequirement that employees on the project perfect theirunion membership as a prerequisite for forestalling "infor-mational picketing" at the jobsite In my view of the in-stant record, no such demand may be inferred from theconduct of Loewenberg Stated otherwise, I am unable toconstrue Loewenberg's demand for financial data as theequivalent of a demand that, to avoid picketing,StBer-nard Hospital use economic persuasion, direct or indirect,to force Moran to recognize Local 73 or engage in a bar-gaining relationship with Local 73 Being thus convinced, Iconclude that the instant case is not controlled by the ra-tionale ofAmerican ModularsRather, I find that the instant case is controlled by theprinciples underlying the Board's decision inLocal UnionNo 174, International Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America, Independent (V G26 The General Counsel is, of course correct in his contention that themere fact that assurances were given by Respondent thatMoore Dry Dockstandards would be adhered to is not dispositive of an 8(b)(4)(u)(B) issue inthe event unlawful threats of picketing were-contrary to fact-found to bepresentInternational Brotherhood of Electrical Workers Local Union No 11AFL-CIO (L G Electric Contractors Inc)154 NLRB 766 (1965)Scalf),172 NLRB 1217 (1968) 27 I reach this conclusionbecause the statements herein, like those inScalf,portend-ed nothing more than an intent to picket theprimaryem-ployer at the jobsite in furtherance of a labor dispute withthat primary employer As inScalf,itmusthere be con-cluded that, because the primary picketing, if actually pur-sued, would not be unlawful, the threatsthemselves werenot unlawful SeeDistrictCouncil ofPaintersNo 48 andPaintMakers Local Union # 1232 (HamiltonMaterials,Inc),144 NLRB 1523, 1524-25, enfd 340 F 2d 107 (C A 9,1965), see alsoSheet Metal WorkersInternationalAssocia-tion,Local No 284 (Quality Roofing Company),169 NLRB1014, 1015-16 (1968)IV THE EFFECTOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of thecompanies described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerceV THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(7)(C) ofthe Act, I shall recommend that it cease and desist there-from and take certain affirmative action designed to effec-tuate the policies of the ActBeing of the opinion that the Respondent has shown atendency or proclivity to engage in conduct in violation ofSection 8(b)(7)(C) of the Act, I shall recommend a broadcease-and-desistorderSeeGeneral ServiceEmployeesUnion Local No 73, affiliated with Service Employees Inter-nationalUnion, AFL-CIO (R R S, Inc, Security and In-vestigation Service Division),Cases 13-CP-836, 13-CP-277,issued December 27, 1974 (unpublished)Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make the fol-lowingCONCLUSIONS OF LAW1Respondent is a labor organization within the mean-ing of Section 2(5) of the Act2A-1 Security Service Co, Illinois Bell TelephoneCompany, Moran Detective Agency and St Bernard Hos-pital are employers engagedin commercewithinthe mean-ing of Section 2(2), (6), and (7) of the Act3Since on or about October 24, 1974, Respondent hasdemanded that A-1 recognize and bargain with it as therepresentativeof the guard employees of A-1 although Re-spondent has not been at any relevant time the certified orrecognized collective-bargaining representativeof said em-ployees4Respondent admits into membership employees other27 See alsoInternationalUnion of OperatingEngineersLocal No 17, 17A,and 17B, AFL-CIO (Forelands Sewer and Water Construction Co, Inc),210NLRB 150 (1974) 454DECISIONSOF NATIONALLABOR RELATIONS BOARDthan guards and is barred by Section 9(b)(3) of the Actfrom obtaining certification as the collective-bargainingrepresentative of employees in a bargaining unit of guards5Respondent violated Section 8(b)(7)(C) of the Act bythreatening on October 24 and November 6 to engage inpicketing against A-1 with an object of forcing A-1 torecognize or bargain with Respondent as the representativeof Respondent's guards, or forcing or requiring the em-ployees of A-1 to accept or select Respondent as their col-lective-bargaining agent, although Respondent has notbeen certified as a representative of such employees andcannot be certified by virtue of Section 9(b)(3) of the Act6The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act7Except to the extent hereinabove found, Respondenthas engaged in no other conduct in violation of the Act8The allegations of the complaint and notice of hear-ing in Case 13-CC-838 are without merit and I find noviolation of Section 8(b)(4)(ii)(B) of the Act flowing fromthe evidence adduced in that proceedingUpon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommendedORDER28Respondent, General Service Employees Union LocalNo 73, affiliated with Service Employees International28 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesUnion, AFL-CIO, Chicago, Illinois, its officers, agents,and representatives, shall1Cease and desist from threatening to picket A-1 Se-curity Service Co, or any other employer, where an objectthereof is to force or require A-1 Security Service Co torecognize or bargain with Respondent as the representativeof A-l's guards, or forcing or requiring employees of A-1,or any other employer, to select Respondent as their collec-tive-bargaining agent, although Respondent has not beencertified as the representative of such employees and can-not be certified by virtue of the provision of Section 9(b)(3)of the Act2Take the following affirmative action designed to ef-fectuate the policies of the Act(a)Post in conspicuous places at its business offices,meeting halls and all places where notices to members arecustomarily posted, copies of the attached notice marked"Appendix " 29 Copies of said notice, on forms to be pro-vided by the Regional Director for Region 13, shall, afterbeing duly signed by an authorized representative of Re-spondent, be posted by Respondent immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafterReasonable steps shall be taken by Re-spondent to insure that such notices are not altered, de-faced, or covered by any other material(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 13, for posting by A-1 Secur-ity Service Co, the company willing, at all locations wherenotices to their employees are customarily posted(c)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith29 In the event that the Board s Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading ` Posted byOrder of the National Labor Relations Board shall read ' Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "